UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


    JOHN DOE,
                    Plaintiff,

    v.                                   Civ. Action No. 20-1750 (EGS)

    THE ROMAN CATHOLIC DIOCESE
    OF GREENSBURG, et al.,

                    Defendants.


                            MEMORANDUM OPINION

     I.     Introduction
          Plaintiff John Doe (“Plaintiff” or “Mr. Doe”) brings this

case against Defendants Roman Catholic Diocese of Greensburg;

Edward C. Malesic, Bishop of the Diocese of Greensburg; St. John

the Baptist and St. Joseph parish, successor entity to St.

Joseph’s Roman Catholic Church in Everson, Pennsylvania

(collectively, hereinafter “Greensburg Defendants”); and Donald

Wuerl (“Mr. Wuerl”), the former Bishop of the Diocese of

Pittsburgh and former Archbishop of the Roman Catholic

Archdiocese of Washington, D.C., based on alleged sexual abuse

Mr. Doe suffered as a minor. 1 See Ex. A Notice of Removal

(“Compl.”), ECF No. 1-1; Mot. Proceed via Pseudonym, ECF No. 5-




1 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.



                                     1
1. The Greensburg Defendants and Mr. Wuerl both seek to have

this case dismissed. See Motion to Dismiss (“Greensburg Defs.’

Mot.”), ECF No. 36; Defendant Donald W. Wuerl’s Motion to

Dismiss (“Def. Wuerl’s Mot.”), ECF No. 37. Mr. Doe opposes both

motions. See Mem. in Opp’n to Greensburg Defendants’ Motion to

Dismiss (“Pl.’s Opp’n to Greensburg Defs.”), ECF No. 39; Mem. in

Opp’n to Donald Wuerl’s Motion to Dismiss (“Pl.’s Opp’n to Def.

Wuerl”), ECF No. 40.

      Upon consideration of the motions, responses, and the

replies thereto, the applicable law and regulations, the entire

record and the materials cited therein, the Court GRANTS IN PART

and DENIES IN PART the Greensburg Defendants’ Motion to Dismiss,

ECF No. 36; and DENIES Mr. Wuerl’s Motion to Dismiss, ECF No.

37.

  II.   Factual and Procedural Background
      On June 5, 2020, Mr. Doe brought suit in the Superior Court

of the District of Columbia (“Superior Court”) against

Defendants alleging the following causes of action: (1) Count I—

Negligence, see Compl., ECF No. 1-1 ¶¶ 52-60; (2) Count II—

Negligent Supervision, Monitoring, Training, and Retention, see

id. ¶¶ 61-70; (3) Count III—Breach of Special Duty, see id. ¶¶

71-78; (4) Count IV—Constructive Fraud, see id. ¶¶ 79- 85; and

(5) Count V—Civil Conspiracy to Commit Fraud, see id. ¶¶ 86-93.

The Diocese and Parish are named as defendants on all counts.



                                 2
Bishop Malesic and Cardinal Wuerl are named only in Count V of

the Complaint. 2

     Mr. Doe seeks compensatory and punitive damages on his

claims, each of which arise from the alleged sexual abuse he

suffered as a minor from approximately 1991 to 1997—or from when

he was between 11 and 17 years old—largely at the hands of

Joseph L. Sredzinski, the now-deceased priest of Saint Joseph’s

Roman Catholic Church (“the Parish”). Compl., ECF No. 1-1 ¶¶ 3,

34. At the time, Mr. Doe resided in Westmoreland County,

Pennsylvania, and attended the Parish, located within the

Diocese of Greensburg (the “Greensburg Diocese”). Id. ¶¶ 4, 6,

8, 29. During this time, Mr. Sredzinski served as priest of the

Parish, and Mr. Wuerl served as bishop of the Diocese of

Pittsburgh, before beginning his service as Archbishop of

Washington in 2006. Id. ¶ 9.

     Mr. Doe asserts that he was groomed by Mr. Sredzinski

starting at the age of 9. See Compl., ECF No. 1-1 at ¶ 29–30.

Mr. Doe details an escalating pattern of alleged sexual abuse

over the course of his childhood. In the second half of 1991,

when he was 11 years old, he alleges that Mr. Sredzinski took

him to the Parish’s rectory, stripped him naked, and kissed him


2 Bishop Malesic is no longer the Bishop of the Diocese of
Greensburg and was installed as the new Bishop of the Diocese of
Cleveland on September 14, 2020. See Greensburg Defs.’ Mot., ECF
No. 36 at 12-13.


                                3
all over his body, including on Mr. Doe’s anal area. Id. ¶ 31.

Mr. Doe contends that on an occasion soon thereafter, Mr.

Sredzinski anally penetrated him. Id. ¶ 32. Mr. Doe alleges that

this continued for several years, with Mr. Sredinzki repeatedly

raping him violently and forcing him to perform fellatio,

“claiming Plaintiff was Sredzinski’s servant through God and

needed to internalize Sredzinski’s seed.” Id. ¶¶ 32–34, 40. Mr.

Doe alleges that on multiple occasions, Mr. Sredinzski invited

other priests to the Rectory, who then purportedly took turns

raping him. Id. ¶ 35.

     As per the Complaint, the sexual abuse allegedly occurred

at the Parish rectory in Pennsylvania and on approximately

thirty trips to Washington, D.C., during which Mr. Sredzinski

shared a hotel room with Mr. Doe and raped him on every

occasion. Id. ¶¶ 36, 39-40. On a few of these trips, Mr. Doe

alleges that Defendant Cardinal Wuerl was present in the hotel

room and witnessed Mr. Doe being abused by Mr. Sredzinski;

rather than stopping the abuse, Mr. Wuerl allegedly proceeded to

masturbate. See id. ¶ 42. Mr. Doe asserts that many of these

trips were church-sponsored, and coordinated by the Greensburg

Diocese, Bishops of that Diocese, and the Parish, including an

annual trip to a pro-life rally, sports competitions, and other

political or religious events. Id. ¶¶ 31, 35–38. Others trips to

D.C. were vacations. Id. ¶ 36.


                                 4
     Mr. Doe asserts that he reported the sexual abuse, to no

avail, at several points. Id. ¶¶ 44-46. At age 13, Mr. Doe

states that he reported the abuse to the Diocese in the form of

two messages left with the office of the Bishop of the Diocese,

but his messages were never returned. Id. ¶ 44. He states that

he also reported the abuse to two different officials at his

Catholic high school, which is under the Diocese’s control. Id.

¶ 46. He adds that at age 15, he allegedly confronted Mr. Wuerl,

who denied ever witnessing the abuse and stated that Mr. Doe

must be lying or hallucinating. Id. ¶ 45.

     In addition to his own purported reports of the alleged

sexual abuse, Mr. Doe points to evidence that the Diocese and

Parish had actual or constructive knowledge that Mr. Sredzinski

had inappropriate relationships with minor boys since at least

as early as 1991. See generally Office of the Pennsylvania

Attorney General, Pennsylvania Diocese Victims Report (“Grand

Jury Report”), available at

https://www.attorneygeneral.gov/report/ (last accessed January

5, 2022). The Court takes judicial notice of the evidence to

which Mr. Doe refers, a multi-year Pennsylvania Grand Jury

Investigative Report on child sexual abuse in the Catholic

Church in Pennsylvania, published in 2018. See Pharm. Rsch. &

Manufacturers of Am. v. United States Dep't of Health & Hum.

Servs., 43 F. Supp. 3d 28, 33 (D.D.C. 2014) (stating that


                                5
“[c]ourts    in this jurisdiction have frequently taken judicial

notice of information posted on official public websites of

government agencies,” and collecting cases). According to the

Grand Jury Report, Tim Shoemaker, then the Mayor of Everson,

contacted Father Roger Statnick, then a priest of the Diocese,

as far back as 1991, to inform him of his concerns about Mr.

Sredizski’s inappropriate relationships with multiple local

boys, including an incident where he was found in a parked car

with a young boy in a cemetery late at night. See Office of the

Pennsylvania Attorney General, Grand Jury Report at 506,

available at https://www.attorneygeneral.gov/report/. As per the

Grand Jury Report, on January 14, 1994, the Bishop of the

Diocese himself wrote a letter to Mr. Sredzinski’s sister

acknowledging the Mayor’s outreach and the dangers posed by Mr.

Sredzinski’s actions in terms of criminal and civil liability.

Id. at 509. The Grand Jury Report concluded that the

Pennsylvania dioceses (including the Diocese of Greensburg) were

far more complicit in covering up abuse by priests than was

previously known by the public. The Report stated as follows:

            While   each    church   district    had   its
            idiosyncrasies, the pattern was pretty much
            the same. The main thing was not to help
            children, but to avoid ‘scandal.’ That is not
            our word, but theirs; it appears over and over
            again in the documents we recovered. Abuse
            complaints were kept locked up in a ‘secret
            archive.’ That is not our word, but theirs;
            the church’s Code of Canon Law specifically


                                  6
          requires the diocese to maintain such an
          archive. Only the bishop can have the key.

Id. at 2. The Grand Jury Report also made findings of

circumstantial evidence that were suggestive of a conspiracy to

conceal abuse amongst different dioceses and leaders. Id. at 297

(noting that the dioceses had such commonalities in their plans

to fraudulently conceal sexual abuse from law enforcement, the

public, and potential victims that “[i]t seemed as if there was

a script”).

     Mr. Doe contends that none of the information as to Mr.

Sredinzki’s alleged child abuse was ever communicated to him,

his family, or anyone else who could have protected him from the

ensuing events. See Pl.’s Opp’n to Greensburg Defs., ECF No. 39

at 11. Instead, he states that he and his family “reasonably

relied on the Diocese and Parish’s omission of these facts,

and/or statements in sermons, catechism classes, and other

teachings that Catholic priests were trustworthy authority

figures.” Compl., ECF No. 1-1 ¶ 20, 73. Mr. Doe alleges that the

abuse left him with serious and permanent physical and emotional

injuries, including depression, post-traumatic stress disorder,

hypertension, panic attacks, difficulties with trust and human

interactions, and a loss of faith, educational and employment

opportunities. See Compl., ECF No. 1-1 at 10-11.




                                7
     Mr. Doe brought suit against the Defendants on June 5,

2020. 3 See Compl., ECF No. 1-1. Mr. Wuerl then removed the action

from Superior Court to this Court pursuant to 28 U.S.C. §§ 1332,

1441, and 1446 on June 27, 2020. See Notice of Removal, ECF No.

1. The Greensburg defendants and Mr. Wuerl both subsequently

moved to have the case dismissed. See Greensburg Defs.’ Mot.,

ECF No. 36; Def. Wuerl’s Mot., ECF No. 37. Mr. Doe, who has been

granted leave by the Court to proceed under a pseudonym, see

Memorandum Opinion, ECF No. 43; opposes both motions. See Pl.’s

Opp’n to Greensburg Defs., ECF No. 39; Pl.’s Opp’n to Def.

Wuerl, ECF No. 40. The motions are ripe and ready for

adjudication.




3 The Greensburg Defendants mention a “nearly identical” action
commenced by Mr. Doe on August 7, 2020. See Greensburg Defs.
Mot., ECF No. 36. at 6, 39. Mr. Doe explains that the action
“was apparently the result of a misunderstanding between
Plaintiff and a different law firm that is not involved in the
instant action.” Pl.’s Opp’n to Greensburg Defs., ECF No. 39.
Since the action was voluntarily discontinued, the Court finds
that it has no relevance to the present proceedings. See
generally Docket for MR v. Roman Catholic Diocese of Greensburg,
et. al., No. 2783 of 2020 (Court of Common Pleas of Westmoreland
County, Pennsylvania).




                                8
  III. Standards of Review

         A. Rule 12(b)(2) Motion to Dismiss
     Under Rule 12(b)(2), a defendant may move to dismiss an

action when the court lacks personal jurisdiction. Fed. R. Civ.

P. 12(b)(2). On such a motion, the plaintiff bears the burden of

establishing a factual basis for the exercise of personal

jurisdiction over each defendant. Crane v. N.Y. Zoological

Soc’y., 894 F.2d 454, 456 (D.C. Cir. 1990). To meet this burden,

the plaintiff must allege specific facts that connect each

defendant with the forum. Second Amendment Found. v. U.S.

Conference of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001). The

plaintiff cannot rely merely on conclusory allegations.

Atlantigas Corp. v. Nisource, Inc., 290 F. Supp. 2d 34, 42

(D.D.C. 2003). The court may consider, receive, and weigh

affidavits and other relevant materials outside of the pleadings

to assist it in determining the pertinent jurisdictional facts.

U.S. v. Philip Morris Inc., 116 F. Supp. 2d 116, 120 n.4 (D.D.C.

2000).

         B. Rule 12(b)(6) Motion to Dismiss
     A motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) tests the legal sufficiency of a complaint.

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give



                                 9
the defendant fair notice of what the ... claim is and the

grounds upon which it rests.” Bell At. Corp. v. Twombly, 550

U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). While

detailed factual allegations are not required, a complaint must

contain “sufficient factual matter ... to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

     When ruling on a Rule 12(b)(6) motion, the Court “may

consider only the facts alleged in the complaint, any documents

either attached to or incorporated in the complaint and matters

of which we may take judicial notice.” EEOC v. St. Francis

Xavier Parochial Sch., 117 F. 3d 621, 624 (D.C. Cir. 1997). In

so doing, the court must give the plaintiff the “benefit of all

inferences that can be derived from the facts alleged.” Kowal v.

MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).

“Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements” are not sufficient to

state a claim. Iqbal, 556 U.S. at 678. The plaintiff must “give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89,

93 (2007) (quoting Twombly, 550 U.S. at 555) (internal quotation

marks omitted).




                               10
       C. Fraud Claims
     “In alleging fraud,” “a party must state with particularity

the circumstances constituting fraud[.]” Fed. R. Civ. P. 9(b);

see also FTC v. Cantkier, 767 F. Supp. 2d 147, 151 (D.D.C. 2011)

(“Rule 9(b) imposes a heightened pleading standard for fraud

claims.”). To meet this “enhanced pleading standard,” a

plaintiff must “provide a defendant with notice of the ‘who,

what, when, where, and how’ with respect to the circumstances of

the fraud.” Id. (quoting Stevens v. InPhonic, Inc., 662 F. Supp.

2d 105, 114 (D.D.C. 2009)). In other words, “[t]he plaintiff

must ‘state the time, place, and content of the false

representations, the fact misrepresented . . . and identify

individuals allegedly involved in the fraud.’” Id. (internal

citation omitted).

     Rule 9(b) also governs constructive fraud claims, which

apply to innocent or negligent (rather than intentional)

misrepresentation. See Jacobson v. Hofgard, 168 F. Supp. 3d 187,

206 (D.D.C. 2016) (“Like claims for fraudulent

misrepresentation, Rule 9(b)’s particularity requirements apply

to claims for negligent misrepresentation.”). Rule 9(b) further

governs claims of conspiracy to commit fraud. See, e.g., Geier

v. Conway, Homer & Chin-Caplan, P.C., 983 F. Supp. 2d 22, 42

(D.D.C. 2013) (“The Geiers’ civil conspiracy allegations are

threadbare accusations that fail to state a claim, let alone



                               11
meet the heightened pleading standard required by Rule 9(b).”)

(internal citation omitted); Silvercreek Mgmt., Inc. v.

Citigroup, Inc., 248 F. Supp. 3d 428, 447 (S.D.N.Y. 2017) (“A

claim for conspiracy to commit fraud is also subject to Rule

9(b)’s heightened pleading standard.”).

        D. Rule 12(b)(7) Motion to Dismiss
     Under Rule 12(b)(7), a defendant may seek dismissal of a

complaint for failure to join a required party under Rule 19.

Fed. R. Civ. P. 12(b)(7). The burden is on the defendant seeking

dismissal for failure to name an absent party to show the nature

of the interest possessed by an absent party and that the

protection of that interest will be impaired by the absence.

Citadel Inv. Grp., L.L.C. v. Citadel Capital Co., 699 F. Supp.

2d 303, 317 (D.D.C. 2010). In evaluating the need for the absent

person under Rule 12(b)(7), the court must accept as true the

allegations in the complaint but may also consider affidavits

and other extrinsic evidence outside of the pleadings submitted

by the parties. 16th & K Hotel, LP v. Commonwealth Land Title

Ins. Co., 276 F.R.D. 8, 12-13 (D.D.C. 2011).

  IV.   Analysis

  The Greensburg Defendants present nine legal arguments in

their Motion to Dismiss. See Greensburg Defs.’ Mot., ECF No. 37

at 9. They argue that the first two arguments, lack of personal

jurisdiction and a failure to join required parties, warrant a



                                12
dismissal of the Complaint in its entirety. See id. at 10. The

Greensburg Defendants allege that the seven remaining arguments

“warrant, at a minimum, the dismissal of some or most of the

parties named and the claims asserted.” Id. Mr. Wuerl argues

that Mr. Doe’s “conspiracy claim fails to meet the Rule 12(b)(6)

and 9(b) pleading standards on multiple levels.” Def. Wuerl’s

Mot., ECF No. 37 at 9. Since several arguments presented by the

Greensburg Defendants and Mr. Wuerl are overlapping, the Court

considers all the arguments together.

       A. The Court Has Personal Jurisdiction Over the
          Greensburg Defendants

              1. The Court Has Personal Jurisdiction Over the
                 Diocese and Parish Under D.C.
                 Code § 13-423(a)(3)
     First, the Greensburg Defendants argue that the Court lacks

personal jurisdiction, because the Complaint “alleges no

cognizable connection between the Greensburg Defendants and the

District of Columbia sufficient to confer either general or

specific personal jurisdiction over them in this Court.”

Greensburg Defs.’ Mot., ECF No. 37 at 9. Mr. Doe does not

dispute the lack of general jurisdiction but argues instead that

this Court has specific jurisdiction. 4 Specifically, he responds

that many of the trips to the District of Columbia (“D.C.”) were

“church-sponsored events: an annual Catholic pro-life rally,


4 The Court therefore does not reach the Greensburg Defendants’
arguments as to a lack of general jurisdiction.


                                13
basketball and bowling competitions in D.C., and other events in

Washington” that the Greensburg defendants have been

coordinating “for decades.” Pl.’s Opp’n to Greensburg Defs.’

Mot., ECF No. 39 at 7, 15. He contends that specific

jurisdiction attaches to the Diocese and Parish because the

Parish officials supervising these trips were acting as agents

under D.C.’s long arm statute. See id.; D.C. Code § 13-

423(a)(3). Drawing all inferences in the Plaintiff’s favor, the

Court agrees with Mr. Doe as to the allegations pertaining to

Church-sponsored trips.

     D.C.’s long arm statute provides that this Court has

personal jurisdiction over a party “who acts directly or by an

agent” as to claims arising from the party’s “causing tortious

injury in the District of Columbia by an act or omission in the

District of Columbia.” D.C. Code § 13-423(a)(3). Where one acts

as an official of a defendant and on such defendant’s behalf, an

agency relationship can exist for the purposes of specific

personal jurisdiction. See Daughtry v. Arlington County, Va.,

490 F. Supp. 307, 313 (D.D.C. 1980). To establish personal

jurisdiction, the defendant must have “minimum contacts” with

D.C. IMAPizza, LLC v. At Pizza Ltd., 334 F. Supp. 3d 95, 113

(D.D.C. 2018). “It is essential that there be some act by which

the defendant purposefully avails itself of the privilege of

conducting activities within the forum state, thus invoking the


                               14
benefit and protection of its laws.” Heller v. Nicholas

Applegate Capital Mgmt., LLC, 498 F. Supp. 2d 100, 109 (D.D.C.

2007).

     When responding to a motion to dismiss based on personal

jurisdiction, without an evidentiary hearing, a plaintiff need

only make a prima facie showing that the court has personal

jurisdiction over the defendant. Edmond v. U.S. Postal Service

General Counsel, 949 F.2d 415, 424 (D.C. Cir. 1991). To meet

this burden, the plaintiff must allege specific facts that

connect each defendant with the forum. Second Amendment Found.,

274 F.3d at 524. Any “factual discrepancies appearing in the

record must be resolved in favor of the plaintiff.” Crane, 894

F.2d at 456 (citing Reuber v. United States, 750 F.2d 1039, 1052

(D.C. Cir. 1984)).

     Here, Mr. Doe alleges that he “was abused many times on

approximately thirty trips to Washington D.C., both church-

sponsored trips and otherwise, including vacations.” Compl., ECF

No. 1-1 ¶ 36. He alleges that these trips to D.C. included “an

annual Catholic pro-life rally as well as other political

events,” and “basketball and bowling competitions with other

churches.” Id. ¶¶ 37-38. Mr. Doe alleges that these trips were

coordinated by Mr. Sredzinski "in conjunction with the DIOCESE,

bishops of the DIOCESE, and/or the PARISH.” Id. On every trip to

D.C., Mr. Doe alleges that he “shared a hotel room and slept in


                               15
the same bed” as Mr. Sredzinski, and on every trip, “[Mr.]

Sredzinski violently raped [Mr. Doe] and forced him to perform

fellatio.” Id. ¶¶ 39-40. Mr. Doe also refers to evidence

indicating that the Diocese and Parish were organizing an

overnight March for Life trip as recently as 2020. See January

12, 2020 Parish Newsletter, Exhibit 1, ECF No. 39-1 at 6

(stating that “[y]oung people in grades 8-12 and their adult

chaperones are invited to journey to the March for Life in

Washington, D.C., Jan. 23-24.”).

     The Greensburg Defendants respond that “even assuming that

these overnight trips and vacations occurred, none of the

Greensburg Defendants would have sanctioned, coordinated, or

approved of them during the relevant time period, especially not

Bishop Malesic.” Greensburg Defs.’ Mot., ECF No. 36 at 19; see

also Exhibit C, Affidavit of Monsignor Larry J. Kulick (“Kulick

Affidavit”), ECF No. 39 ¶¶ 9-14 (stating that during the time

period of 1991-1997, neither the Diocese, nor its Parishes,

would have “sanctioned, coordinated, sponsored, or approved” of

“personal vacations,” “basketball and bowling competitions,” or

“overnight trips” to the District of Columbia “involving

parishioners and clerics staying together in the same private

hotel room,” and adding that the Diocese and its Parishes

organized at most once a year day trips for the annual Catholic

pro-life rally). The Greensburg Defendants add that they had no


                               16
duty to oversee these “alleged unsanctioned overnight trips and

personal vacations” to the District of Columbia and therefore

did not purposefully avail themselves of the privileges of the

District of Columbia. Greensburg Defs.’ Mot., ECF No. 36 at 19.

     The Court finds that Mr. Doe has made a prima facie showing

that the court has personal jurisdiction over the Diocese and

Parish. See Edmond, 949 F.2d at 424. Mr. Doe has alleged that

several trips to D.C. were Church sponsored and organized in

conjunction with the Diocese and Parish, such that Mr.

Sredzinski was acting as an agent of the Diocese and Parish. See

Compl., ECF No. 1-1 ¶¶ 36-38. Although the Greensburg Defendants

respond that the Diocese and its Parishes would not have

organized any such trips, see Greensburg Defs.’ Mot., ECF No. 36

at 19; Mr. Doe provides evidence that the Church has organized

overnight trips as recently as 2020. See January 12, 2020 Parish

Newsletter, Exhibit 1, ECF No. 39-1 at 6. There is a discrepancy

between the Greensburg Defendants’ insistence that none of the

trips during 1991-1997 would have been overnight trips, and Mr.

Doe’s allegations, supported by the later Parish Newsletter that

invites “Young people in grades 8-12 and their adult chaperones”

to the March for Life Rally from “Jan 23-24,” a period of two

days, with events spread across both days. Compare Kulick Aff.,

Exhibit C, ECF No. 36-2 ¶ 11 with January 12, 2020 Parish

Newsletter, Exhibit 1, ECF No. 39-1 at 6. The Greensburg


                               17
Defendants do not explain why they organize such trips now, but

allegedly only had day trips previously. There is also a

discrepancy between the assertion that the Greensburg Defendants

have no specific acts directed toward D.C., and the March for

Life trips advertised by the Diocese to D.C., as well as the

other trips Mr. Doe asserts that the Church organized. 5 Compare

Kulick Aff., Exhibit C, ECF No. 36-2 ¶ 11; January 12, 2020

Parish Newsletter, Exhibit 1, ECF No. 39-1 at 6 with Greensburg

Defs.’ Mot., ECF No. 36 at 22.

     At this juncture, the Court must draw all factual

discrepancies in favor of the Plaintiff. See Crane, 894 F.2d at

456. Doing so here, the Court concludes that it can exercise

personal jurisdiction over the Diocese and Parish since Mr.

Doe’s allegations adequately establish their “minimum contacts”




5 The Kulick affidavit falls far short of stating that the church
trips Mr. Doe alleges took place, including sporting
competitions, did not happen. See generally Kulick Aff., Exhibit
C, ECF No. 36-2. The affidavit merely states that the Greensburg
Defendants “would” not have approved any “overnight trips to the
District of Columbia involving parishioners and clerics staying
together in the same private hotel rooms” whether for “personal
vacations” or “basketball and bowling competitions.” Id. at 45-
46. However, Mr. Doe is not alleging the church approved of Mr.
Sredzinski staying in the same room as him; he is alleging that
negligence by the Greensburg Defendants allowed him to be abused
at church-sponsored trips. To that end, the affidavit does not
establish that the Church “did not” organize any overnight trips
of the sort Mr. Doe alleges. It does not even state the Church
“would” not have organized any basketball or bowling trips to
D.C.



                                 18
to D.C. as a party “who acts directly or by an agent” as to

claims arising from the party’s “causing tortious injury in the

District of Columbia by an act or omission in the District of

Columbia.” D.C. Code § 13-423(a)(3). Mr. Doe’s allegations are

sufficient at this juncture to show that the Greensburg

Defendants purposefully availed themselves of the privileges of

D.C. and created a “substantial connection with the forum.”

Walden, 134 S. Ct. 1115.

     In addition, this case, to the extent it involves church-

sponsored and organized events, is easily distinguished from Doe

v. Archdiocese of Philadelphia, No. CV 19-20934(FLW), 2020 WL

3410917, at *4 (D.N.J. June 22, 2020), which held that a

priest’s conduct in transporting plaintiff to another state for

purposes of sexual abuse did not subject the Archdiocese of

Philadelphia to the personal jurisdiction of the New Jersey

courts. By virtue of the alleged abuse occurring at church-

sponsored or organized events, there is no conflict here with

the legal standard that “unilateral activity of a third party

cannot satisfy the requirement that Defendant have minimum

contacts with the forum state.” 6 Id. The exception is for trips




6For similar reasons, the Court need not address at this stage
whether the Greensburg Defendants had any duty as a matter of
law to oversee “unsanctioned” trips. See Greensburg Defs.’ Mot.,
ECF No. 36 at 21.



                                19
that were not church-sponsored or were vacations. See Compl.,

ECF No. 1-1 ¶ 36. Where Mr. Sredzinski was acting on his own

behalf, rather than as an agent of the church, his behavior was

the “unilateral activity of a third party” that cannot be held

to provide specific jurisdiction over the Greensburg Defendants.

     Finally, even if the Diocese and Parish would never have

approved trips to D.C. that involved “parishioners and clerics

staying together in the same private hotel rooms,” Kulick Aff.,

Exhibit C, ECF No. 36-2 ¶ 13; that does not preclude the

possibility that their agent deviated from the expected standard

and was not adequately supervised. Moreover, the Greensburg

Defendants emphasis on the fact that most of the alleged

negligence took place in Pennsylvania, see Greensburg Defs.’

Mot., ECF No. 36 at 21; is a question unrelated to specific

jurisdiction, which asks simply whether the Greensburg

Defendants had minimum contacts with D.C. For these reasons, the

Court concludes that it has specific personal jurisdiction over

the Diocese and Parish under D.C. Code § 13-423(a)(3) with

regard to Mr. Doe’s claims arising out of the church-sponsored

trips to D.C.




                               20
             2. The Court Also Has Personal Jurisdiction Over
                the Greensburg Defendants Under D.C. Code § 13-
                423(a)(4)

     The Greensburg defendants argue that even if the

“unsanctioned” trips to the District of Columbia (“D.C.”) and

“personal vacations taken by Plaintiff and Father Sredzinski”

are enough to confer specific jurisdiction, the Court must limit

its exercise of jurisdiction “only to those alleged acts or

omissions that occurred in the District of Columbia, and not

Pennsylvania.” Greensburg Defs.’ Mot., ECF No. 36 at 9-10. Mr.

Doe responds that the Court does have jurisdiction over the

Greensburg Defendants’ conduct outside D.C., because they had a

“persistent course of conduct” in D.C. that caused tortious

injury [the alleged repeated rape of a minor] by an act [the

Diocese and Parish’s failure to supervise, monitor, and train

Mr. Sredzinski] that occurred both within and outside D.C. The

Court agrees with Mr. Doe, insofar that it has personal

jurisdiction over acts and omissions leading to injury in D.C.

     The District of Columbia’s long-arm statute provides, in

relevant part:


          “A District of Columbia court may exercise
          personal jurisdiction over a person, who acts
          directly or by an agent, as to a claim for
          relief arising from the person's . . . causing
          tortious injury in the District of Columbia by
          an act or omission outside the District of
          Columbia if he . . . engages in any other



                               21
          persistent course of conduct . . . in the
          District of Columbia.

D.C. Code § 13-423(a). The “persistent course of conduct”

provision “is satisfied by connections considerably less

substantial than those it takes to establish general . . .

jurisdiction,” and the connections can “be unrelated to the

claim in suit.” Crane v. Carr, 814 F.2d 758, 763 (D.C. Cir.

1987) (Ginsburg, J.) (citing cases). Furthermore, such

persistent course of conduct establishes the “minimum contacts”

between the defendant and D.C. “such that the maintenance of the

suit does not offend traditional notions of fair play and

substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945). In addition, § 13-423(b) provides that when

jurisdiction over a person is based on the long arm-statute,

“only a claim for relief arising from acts enumerated in this

section may be asserted against him.” D.C. Code § 13-423(b).

     Because of § 13-423(b), the Greensburg Defendants interpret

the long-arm statute to mean that this Court’s jurisdiction is

limited to “to those acts or omissions that occurred in the

District of Columbia.” Greensburg Defs.’ Mot., ECF No. 36 at 24.

However, this interpretation confuses §13-423(a) and (b).

Section 13-423(a) plainly covers “an act or omission outside the

District of Columbia,” so long as it leads to “tortious injury

in the District of Columbia.” The question is not whether the



                               22
act or omission occurred in D.C., but whether it led to injury

in D.C. The limitation in §13-423(b) to “a claim for relief

arising from acts enumerated in this section” includes acts

outside D.C. that cause tortious injury in D.C., so long as the

person “(i)regularly does or solicits business, (ii) engages in

any other persistent course of conduct, or (iii) derives

substantial revenue from goods used or consumed, or services

rendered, in the District of Columbia.” D.C. Code § 13-

423(a)(4).

     Nor is Mr. Doe’s interpretation of § 13-423(a) entirely

correct. Mr. Doe maintains that “[i]f Greensburg Defendants

engaged in a persistent course of conduct in the District, then,

this rule would thus provide a basis for jurisdiction not just

for the Diocese and Parish’s misconduct with respect to church-

sponsored trips, but also for any of the Greensburg Defendants’

wrongdoing anywhere that caused injury in the District of

Columbia, even on vacations.” Pl.’s Opp’n to Greensburg Defs.,

ECF No. 39 at 18. However, §13-423(a) provides for personal

jurisdiction only over a person “who acts directly or by an

agent.” Although the Church may have organized trips to D.C. at

which its direct actions (alleged negligence) caused tortious

injury to Mr. Doe, and Mr. Sredinzki may have been acting as an

agent of the church on church-sanctioned trips, it does not

follow that Mr. Sredzinski was acting as an agent of the


                               23
Greensburg Defendants when he was on vacation.    Personal

jurisdiction over acts or omissions outside D.C. is limited to

those that caused injury, directly or when Mr. Sredzinski was

acting as an agent on church-sponsored trips, so long as there

was a “persistent course of conduct.”

     Here, all the Greensburg Defendants engage in a consistent

course of conduct in D.C. One example is the March for Life. As

Mr. Doe points out, the Diocese’s Office of Faith, Family, and

Discipleship sponsors an annual “March for Life Youth

Pilgrimage,” where the Diocese organizes and coordinates an

overnight “pilgrimage” trip to Washington, D.C. for their youth.

See March for Life Youth Pilgrimage, Roman Catholic Diocese of

Greensburg,

https://www.dioceseofgreensburg.org/youth/Pages/marchforlifeya.a

spx; see also Energy Automation Systems, Inc. v. Saxton, 618 F.

Supp. 2d 807, 810 n. 1 (M.D. Tenn. 2009) (“A court may take

judicial notice of the contents of an Internet

website.”) (Citing City of Monroe Emples. Ret. Sys. v.

Bridgestone Corp., 387 F.3d 468, 472, n. 1 (6th

Cir.2004), amended and superseded on other grounds, 399 F.3d 651

(6th Cir.2005)). The Parish has also coordinated bus trips for

these events in the past. See Nature Programs Continue at

Library, Trib Live, https://archive.triblive.com/news/nature-

programs-continue-at-library-2/ (advertising, in 2009, that “St.


                               24
Joseph’s parish and youth group will take a charter bus to

Washington, D.C., Jan. 22 for the 36th annual ‘March for

Life’”); see also January 12, 2020 Parish Newsletter at 6,

Exhibit 1, ECF No. 39. Mr. Malesic too engages in a persistent

course of conduct in D.C., stating in a press release letter

that one “of the most important things [he] does every year is

show [his] support for the March for Life in Washington, D.C.”

Edward C. Malesic, Bishop Pro-Life Letter 2019,

https://www.dioceseofgreensburg.org/about/Documents/Bishop%20Mal

esic%20Media/Bishop% 20Pro-Life%20Letter%202019.pdf. Although

the Greensburg Defendants allege the letter “does not mention

the coordinating of trips or overnight stays in the District of

Columbia,” it mentions that Bishop Malesic shows his support

“every year” and will do so again by being present at the March,

suggesting he attends on an annual basis. See id.

       In addition, Mr. Doe points out several other trips the

Greensburg Defendants organize to D.C. for parishioners both old

and young. See June 11, 2017, Parish Newsletter at 6, Exhibit 2,

ECF No. 39-2 at 6; June 25, 2017 Parish Newsletter, Exhibit 3,

ECF No. 39-3 at 6. The organization of these trips demonstrates

a “persistent course of conduct,” D.C. Code § 13-423 (a)(4); and

creates the minimum contacts necessary. Int’l Shoe, 326 U.S. at

316.




                                 25
     Accordingly, the Court has personal jurisdiction over all

three Greensburg Defendants under D.C. Code § 13-423(a)(4), for

acts or omissions outside of the District of Columbia that

caused tortious injury within the District.

       B. The Vatican and the Diocese of Pittsburgh are Not
          Required Parties
     The Greensburg Defendants contend that, in light of Fed. R.

Civ. P. 19 and the absence of the Vatican and the Diocese of

Pittsburgh as parties, “the court cannot accord complete relief

among existing parties” and thus the Complaint must be

dismissed. Greensburg Defs.’ Mot., ECF No. 36 at 25. Mr. Doe

responds that “the Vatican and the Diocese of Pittsburgh are not

required to be joined under Rule 19 and that equity and good

conscience does not [sic] warrant dismissal of Plaintiff’s

complaint.” Pl.’s Opp’n to Greensburg Defs., ECF No. 39 at 22.

The Court agrees that Rule 19 does not require the joinder of

the Diocese of Pittsburgh or the Vatican.

     Rule 19(a) provides, in relevant part, that “[a] person who

is subject to service of process and whose joinder will not

deprive the court of subject-matter jurisdiction must be joined

as a party if: (A) in that person’s absence, the court cannot

accord complete relief among existing parties[.]” Fed. R. Civ.

P. 19(a)(1)(A). Dismissal under Rule 12(b)(7) is “warranted only

when the defect is serious and cannot be cured.” Direct Supply,

Inc. v. Specialty Hospitals of America, LLC, 878 F. Supp. 2d 13,


                               26
23 (D.D.C. 2012) (internal citations omitted). For the purposes

of a Rule 12(b)(7) motion, the court must accept the complaint's

allegations as true, and may also consider matters outside the

pleadings when determining whether Rule 19 requires that

a party be joined. Id.   Defendant, as the moving party, bears

the burden to demonstrate an absent party is required. Ilan–Gat

Engineers, Ltd. v. Antigua Int'l Bank, 659 F.2d 234, 242 (D.C.

Cir. 1981).

     However, “[i]t has long been the rule that it is not

necessary [under Rule 19(a)] for all joint tortfeasors to be

named as defendants in a single lawsuit.” Temple v. Synthes

Corp., Ltd., 498 U.S. 5, 7 (1990). Co-conspirator joint

tortfeasors are “not indispensable parties.” Lawlor v. Nat’l

Screen Serv. Corp., 349 U.S. 322, 329 (1955); see also Cronin v.

Adam A. Weschler & Son, Inc., 904 F. Supp. 2d 37, 41 (D.D.C.

2012) (“Rule 19 does not require the joinder of joint

tortfeasors” because “joint and several liability permits the

plaintiff to recover full relief from any one of the responsible

parties, which party then has the option of suing for

contribution or indemnity”); Krieger v. Trane Co., 765 F. Supp.

756, 763 (D.D.C. 1991) (noting that “it is . . . well-settled

that joint tortfeasors are not indispensable parties” (citing C.

Wright, A. Miller, & M. Kane, Federal Practice and Procedure §

1623, at 342 & n. 2 (2d ed. 1986)).


                                27
     Mr. Doe’s claims here are based in tort, rather than

contract. Even if, as the Greensburg Defendants suggest, “the

Vatican and the Diocese of Pittsburgh would be liable for

contribution and/or indemnification to the Greensburg Defendants

and Cardinal Wuerl for any judgment entered in this case,”

Greensburg Defs.’ Mot., ECF No. 36 at 29; this does not mean

they are required parties. “[J]oint and several liability

permits the plaintiff to recover full relief from any one of the

responsible parties, which party then has the option of suing

for contribution or indemnity.” Cronin, 904 F. Supp. 2d at 41.

Therefore, the Greensburg Defendants “potential right to

contribution or indemnity” from the Vatican or the Diocese of

Pittsburgh does not make the latter two a required party under

Rule 19. Id.

     The Court’s analysis is unchanged by the Greensburg

Defendants entirely unsupported assertion that “Rule 19 does

require the joinder of a primary tortfeasor.”   Greensburg Defs.’

Mot., ECF No. 36 at 29. It is unclear who the Greensburg

Defendants consider a “primary tortfeasor,” in view of the daily

supervision of Mr. Sredzinski by the Greensburg Defendants

rather than the Vatican. Finally, the Court is unpersuaded by

the Greensburg Defendants’ extensive discussion of the role of

the Vatican in Mr. Doe’s Complaint, or the hypothesized reasons

for the exclusion of the two named parties, without any


                               28
reference to the legal standard for the joinder of tortfeasors.

See id. at 25-27. Since the Court concludes that neither the

Vatican nor the Diocese of Pittsburgh is a required party, it

need not reach the second half of the joinder test, namely

“determine whether, in equity and good conscience, the action

should proceed among the existing parties or should be

dismissed.” Fed. R. Civ. P. 19(b).

       C. St. John The Baptist Parish Is a Proper Party to This
          Action
     The Greensburg Defendants contend that St. John the Baptist

Parish is not a proper party to this case because it is an

independent entity rather than a “successor entity” to St.

Joseph Parish as Mr. Doe alleges. See Greensburg Defs.’ Mot.,

ECF No. 36 at 31. Mr. Doe responds that he “has not yet received

any discovery from the Greensburg Defendants in this matter and

does not believe this argument is appropriate for a motion to

dismiss.” Pl.’s Opp’n to Greensburg Defs., ECF No. 39 at 26. The

Court agrees with Mr. Doe that it is unable to say at this stage

that the only relevant Parish to this lawsuit is St. Joseph

Parish, where the alleged abuse occurred.

     As per Fed. R. Civ. P. 21, “[o]n motion or on its own, the

court may at any time, on just terms, add or drop a party.” The

Greensburg Defendants challenge the relevance of St. John the

Baptist Church, stating that although the two parishes are

partnership parishes that share a pastor and some pastoral


                               29
resources, they are independent entities. See Greensburg Defs.’

Mot., ECF No. 36 at 31. In response, Mr. Doe directs the

Church’s attention to the website for the two parishes, which is

a shared one, but proves only that they are partner parishes of

the Diocese of Greensburg. See St. John the Baptist and St.

Joseph, https://www.stjohnsandstjosephs.org/pages/default.aspx.

At this juncture, however, it is premature to dismiss St. John

the Baptist Church prior to discovery on the extent to which its

resources have merged with St. Joseph’s.

     In Friendship Edison Pub. Charter Sch. Collegiate Campus v.

Murphy, 448 F. Supp. 2d 166, 170 (D.D.C. 2006), a Court in this

District held that the District of Columbia was not a proper

party defendant in   an action brought by a public charter

school, because it was not involved in processes giving rise to

the administrative decision at issue, it had no control over the

hearing officer’s decisions, it could not provide any relief

should the charter school prevail in litigation, and it had no

stake in litigation’s outcome. Here, however, depending on the

degree to which the parishes have merged, St. John could provide

relief were Mr. Doe to prevail, and given the shared resources,

may have a stake in the litigation’s outcome. The Court

concludes that St. John shall remain a named party, until

discovery provides more certainty that it is not relevant.




                                30
       D. Mr. Doe Has Sufficiently Pled All Five Claims

             1. Mr. Doe Has Stated a Claim of Negligence
      The Greensburg Defendants argue that Mr. Doe’s negligence

claim fails as a matter of law because he has not established

the existence of a legal duty owed by the Diocese or Parish with

regard to the “unsanctioned overnight trips in private hotel

rooms and personal vacations that he allegedly took with Father

Sredzinski.” Greensburg Defs.’ Reply, ECF No. 41 at 18. Mr. Doe

counters that “[a] church and a diocese have a duty to members

of their congregation to protect them from an unreasonable risk

of harm during a church-sponsored activity.” Pl.’s Opp’n to

Greensburg Defs., ECF No. 39 at 33. Applying the foreseeability

of harm test, the Court agrees with Mr. Doe.

     A claim alleging the tort of negligence must show: (1) that

the defendant owed a duty to the plaintiff; (2) breach of that

duty; and (3) injury to the plaintiff that was proximately

caused by the breach. Poola v. Howard Univ., 147 A.3d 267, 289

(D.C. 2016). The foundation of any negligence claim is the

existence of a duty owed by the defendant to the plaintiff.

Gilbert v. Miodovnik, 990 A.2d 983, 988 (D.C. 2010). Whether the

facts in the record give rise to a legal duty is an issue of law

to be determined by the court as a necessary precondition to the

viability of a cause of action for negligence. Newmyer v.

Sidwell Friends Sch., 128 A.3d 1023, 1034-35 (D.C. 2015).



                               31
     The existence of a duty depends on the “foreseeability of

harm” test. Roe v. Doe, 401 F. Supp. 3d 159, 165 (D.D.C. 2019).

“If the injury that befell the plaintiff was ‘reasonably

foreseeable’ to the defendant, then courts will usually conclude

that the defendant owed the plaintiff a duty to avoid causing

that injury . . . .” Hedgepeth v. Whitman Walker Clinic, 22 A.3d

789, 793 (D.C. 2011). The “test of foreseeability does not

require that the negligent [party] should have been able to

foresee the injury in the precise form in which it in fact

occurred. Rather, it is sufficient if the negligent [party]

might reasonably have foreseen that injury might occur.” Keranen

v. Nat’l R.R. Passenger Corp., 743 A.2d 703, 715 (D.C. 2000).

The “relationship between the plaintiff and the defendant” is

also a large part in making a determination as to

foreseeability. Hedgepeth, 22 A.3d at 794.

     As a threshold matter, Mr. Doe has alleged that the trips

to D.C. included Church-sponsored events, which are the extent

of this Court’s personal jurisdiction over the Greensburg

Defendants. Negligence does not turn on the fact that the injury

“occurred at a private hotel in the District of Columbia, not

any property or premises owned or operated by the Diocese or

Parish.” Greensburg Defs.’ Mot., ECF No. 36 at 36. Nor does

negligence turn on the fact that “the alleged trips occurred

while the Plaintiff was in the care and supervision of Father


                               32
Sredzinski alone.” Id. The relevant question for the purposes of

negligence is that of the foreseeability of harm, taking into

account the relationship between the plaintiff and the

defendant.

     Here, Mr. Doe has sufficiently pled that “the Diocese and

Parish knew or should have known of [Mr.] Sredzinski’s sexual

interest in children and his capability of committing sexual

abuse on children entrusted to the care of the Diocese and

Parish on church-sponsored trips.” Pl.’s Opp’n to Greensburg

Defs., ECF No. 39 at 33. Mr. Doe alleges that priests in the

Diocese had actual knowledge of Mr. Srednzinski’s abusive

behavior by at least as early as 1991. Compl., ECF No. 1-1 ¶ 47.

He further alleges that the Bishop of the Diocese referred to

his actual knowledge in a letter to Mr. Sredzinski’s sister by

at least as early as 1994. Id. ¶ 49. Furthermore, Mr. Doe

notified the Bishop’s office of his own abuse during the 1993 to

1994 timeframe and notified teachers at a diocesan institution

by 1995 to 1996. Id. ¶¶ 44, 46.    Drawing inferences in Mr. Doe’s

favor at this stage, given the repeated rape of a minor on

Parish premises by a priest, and the information in the Parish

and Diocese’s possession, the risk during trips to D.C. was

something the Diocese and Parish “might reasonably have

foreseen.” Keranen, 743 A.2d at 715.




                                  33
     The relationship between the Greensburg Defendants and Mr.

Doe serves only to strengthen the legal duty owed by the

Greensburg Defendants. Mr. Doe was a parishioner of the

Greensburg Defendants, which cannot be called an “arms-length”

relationship of the sort in Roe, where the plaintiff and

defendant had met for the first time on the night at issue. 401

F. Supp. 3d at 166. Contrary to the Greensburg Defendants

assertion, see Greensburg Defs.’ Reply, ECF No. 41 at 18; Mr.

Doe has pleaded a close relationship between himself and the

Greensburg Defendants. Mr. Doe alleges that the “Plaintiff’s

care, welfare, and/or physical custody were entrusted to the

DIOCESE and PARISH at all times he was under their care and

supervision, was on properties and premises operated by them,

and/or was on trips to Washington, D.C. coordinated by them.”

Compl, ECF No. 1-1 ¶ 54. He further alleges that the “DIOCESE

and PARISH voluntarily accepted the entrusted care of

Plaintiff.” Id. ¶ 55. The Court takes judicial notice of the

Parish’s website, which repeatedly describes itself as a “parish

family,” and “an active parish faith community,” which

“encourage parishioner involvement.” St. John the Baptist and

St. Joseph, https://www.stjohnsandstjosephs.org/parish-

life/Pages/Organizations.aspx (last accessed Jan 7, 2022). See

also Energy Automation Systems at 810 n. 1 (“A court may take

judicial notice of the contents of an Internet website.”)


                               34
(Internal citation omitted). The Court concludes that the Parish

and Diocese had a legal duty to Mr. Doe based on the

foreseeability of harm, which is strengthened by the

relationship between the two parties. For these reasons, the

Court concludes that Mr. Doe has stated a negligence claim

against the Greenburg Defendants.

             2. Mr. Doe Has Stated a Claim of Negligent
                Supervision
     The Greensburg Defendants argue that Mr. Doe’s negligent

supervision claim fails “for the same reason as his negligence

claim – the absence of a legal duty owed by the Diocese or

Parish to supervise Father Sredzinski with regard to

unsanctioned overnight trips.” Greensburg Defs.’ Reply, ECF No.

41 at 19. They further argue that the claim also fails because

“Plaintiff has not pleaded sufficient facts to establish that

the Diocese or Parish failed to adequately supervise Father

Sredzinski.” Id. Mr. Doe responds that “[f]or similar reasons as

those described above [with regard to negligence], the Diocese

and Parish were bound to valid duties as to Count II.”, Pl.’s

Opp’n to Greensburg Defs., ECF No. 39 at 35. The Court agrees.

     In the District of Columbia, the tort of negligent

supervision is recognized as formulated in the Second

Restatement of Agency, such that:

          “A person conducting an activity through
          servants or other agents is subject to



                               35
          liability for harm resulting from his conduct
          if he is negligent or reckless:
          (a) in giving improper or ambiguous orders or
          in failing to make proper regulations; or
          (b) in the employment of improper persons or
          instrumentalities in work involving risk or
          harm to others;
          (c) in the supervision of the activity; or
          (d) in permitting, or failing to prevent,
          negligent or other tortious conduct by
          persons, whether or not his servants or
          agents,     upon     premises     or      with
          instrumentalities under his control.”


Tarpeh-Doe v. United States, 28 F.3d 120, 123 (D.C. Cir. 1994).

Relevant here, the Restatement provides that the supervised

person need not be an employee or agent to establish liability

under a theory of negligent supervision if the defendant was

“negligent or reckless ... in permitting, or failing to

prevent, negligent or other tortious conduct by persons, ...

upon premises or with instrumentalities under [the defendant's]

control.” Restatement (Second) of Agency § 213(d).

     The Greensburg Defendants first argue that Mr. Doe’s

negligent supervision claim is devoid of any alleged duty owed

by the Diocese or Parish to Mr. Doe on unsanctioned trip. See

Greensburg Defs.’ Mot., ECF No. 36 at 37. However, the Court has

already concluded that its personal jurisdiction over the

Greensburg Defendants extends to the church-sponsored trips See




                               36
supra § IV(A). 7 The Court has also concluded that the Parish and

Diocese had a duty towards Mr. Doe. See supra § IV(D)(1).

     Second, the Greensburg Defendants contend that the

“Plaintiff has not pleaded sufficient facts to establish that

the Diocese or Parish failed to adequately supervise Father

Sredzinski.” Greensburg Defs.’ Mot., ECF No. 36 at 37. However,

and as discussed previously, see supra, Mr. Doe has sufficiently

pled that the Diocese and Parish “knew or should have known of

Sredzinski’s predilection to sexually abuse young boys for the

entire six-year period Sredzinski was continually raping and

sexually abusing Plaintiff.” Pl.’s Opp’n to Greensburg Defs.,

ECF No. 39 at 36.

     Third, the Greensburg Defendants contend that Mr. Doe “has

not alleged, and cannot allege, that Father Sredzinski was an

employee of the Parish, which is a requirement of a negligent

supervision claim.” Greensburg Defs.’ Mot., ECF No. 36 at 38.

This argument is flawed because it misunderstands the scope of

the negligent supervision tort. As the District of Columbia

Court of Appeals established in Brown, a case the Greensburg

Defendants themselves cite, although several cases “. . .




7 For this reason, the Greensburg Defendants’ argument that “the
Diocese and Parish could not be responsible as a matter of law
to supervise Father Sredzinski while on personal excursions with
Plaintiff to another state,” Greensburg Defs.’ Mot., ECF No. 36
at 38; fails.


                                37
discuss negligent supervision in the context of an employer-

employee relationship and frequently use the term “employee,” it

is clear from the Restatement and other authorities that a claim

of negligent supervision does not require proof that the

supervised person was also an employee or agent.” Brown v.

Argenbright Sec., Inc., 782 A.2d 752, 760 (D.C. 2001). Mr. Doe

correctly points out that the question for the Court is “whether

the Parish had the ‘power to control’ Sredzinski’s conduct ‘or

the opportunity to alert someone who did have that power in time

to prevent the harm.’” Pl.’s Opp’n to Greensburg Defs., ECF No.

39 at 36 (citing Brown, 782 A.2d at 760). Mr. Doe has

sufficiently pled that the Parish and Dioecese had both power

and opportunity. Accordingly, Mr. Doe has sufficiently pled his

negligent supervision claim.

             3. Mr. Doe Has Not Pled Breach of a Special Duty or
                Breach of a Confidential Relationship
     The Greensburg Defendants argue that D.C. does not

recognize a breach of special duty claim as an independent cause

of action, and alternately, if the claim is one of breach of

fiduciary or confidential duty, it is subsumed by Mr. Doe’s

constructive fraud claim. See Greensburg Defs.’ Mot., ECF No. 36

at 38. Mr. Doe responds that these duties are “essentially

interchangeable,” Pl.’s Opp’n to Greensburg Defs., ECF No. 39 at

27; and the distinction between them is an “unhelpful, pedantic

exercise in hair-splitting.” Id. at 30. Nonetheless, Mr. Doe


                               38
argues that even if they are considered separate claims, he has

sufficiently pled any of these three alternatives. Pl.’s Opp’n

to Greensburg Defs., ECF No. 39 at 27. He also asserts that

there is no requirement that he cannot separately bring a claim,

here, breach of special duty, if it is an essential requirement

of another claim, here, constructive fraud. See Pl.’s Opp’n to

Greensburg Defs., ECF No. 39 at 28. The Greensburg Defendants

reply that Mr. Doe has not established the existence of a

generic tort of “breach of special duty,” nor has he established

the existence of a confidential or fiduciary duty owed by the

Diocese and Parish. Greensburg Defs.’ Reply, ECF No. 41 at 20-

22. The Court addresses each of the arguments in turn.

     As a threshold matter, the Court recognizes that the

Complaint does plead breach of special duty, as well as the

alternatives of confidential or fiduciary duty. See Compl., ECF

No. 1-1 ¶ 74-77. The Court is also cognizant, as the Greensburg

Defendants should have been per the Federal Rules, that “[a]

party may set out 2 or more statements of a claim or defense

alternatively or hypothetically, either in a single count or

defense or in separate ones. If a party makes alternative

statements, the pleading is sufficient if any one of them is

sufficient.” Fed. R. Civ. P. 8(d)(2). Further, “[a] party may

state as many separate claims or defenses as it has, regardless

of consistency.” Fed. R. Civ. P. 8(d)(3). Consequently, contrary


                               39
to the Greensburg Defendants’ assertion, Mr. Doe is free to

plead both breach of special duty and constructive fraud, as

well as alternatives to breach of special duty. As Mr. Doe

points out, the very case the Greensburg Defendants cite in

support of their proposition that a breach of special duty claim

is subsumed by constructive fraud allows both causes of action

to proceed. See Cordoba Initiative Corp. v. Deak, 900 F. Supp.

2d 42, 51 (D.D.C. 2012). Having established that Mr. Doe is free

to plead claims in the alternative and to bring claims with

overlapping requirements, the Court turns to the three theories

of breach of duty Mr. Doe puts forward. As the movant for the

motion to dismiss, the Greensburg Defendants have the burden to

show the non-existence of legal relief.

     First, as to the alleged breach of special duty, the Court

is unaware of a generic tort for breach of special duty. Mr. Doe

argues that The Restatement (Second) of Torts §§ 323, 324A

(1965) states the elements of a breach of special duty. See

Pl.’s Opp’n to Greensburg Defs., ECF No. 39 at 27. However, and

as the Greensburg Defendants point out, the Restatement sets

forth the requirements for the torts of negligent and

intentional breach of a special duty. See Greensburg Defs.’

Reply, ECF No. 41 at 21. The case Mr. Doe cites in support of

his argument does not describe a general tort of breach of

special duty, but rather discusses “Plaintiffs' claims for


                               40
negligent and intentional breach of special duty.” Serv. Emps.

Int'l Union Health & Welfare Fund v. Philip Morris, Inc., 83 F.

Supp. 2d 70, 92 (D.D.C. 1999), aff'd in part, rev'd in part, 249

F.3d 1068 (D.C. Cir. 2001). The Court concludes that the

Greensburg Defendants have met their burden of showing the non-

availability of legal relief on Mr. Doe’s claim for breach of

special duty and that claim is DISMISSED.

     Second, as to breach of a confidential relationship, the

tort comprises the “unconsented, unprivileged disclosure to a

third party of nonpublic information that the defendant has

learned within a confidential relationship.” Vassiliades v.

Garfinckel’s, Brooks Bros., 492 A.2d 580, 591 (D.C. App. 1985).

Although the complaint alleges breach of a confidential

relationship, as the Greensburg Defendants point out, it does

not allege the disclosures of confidential, nonpublic

information that comprise the tort. See Compl., ECF No. 1-1 at

17-18. The Court concludes that the Greensburg Defendants have

met their burden of showing that Mr. Doe has not sufficiently

pled breach of a confidential relationship and that claim is

DISMISSED.

     Third, as to the alleged breach of a fiduciary duty, to

state a valid claim, a complaint “must allege facts sufficient

to show: (1) the existence of a fiduciary relationship; (2) a

breach of the duties associated with the fiduciary relationship;


                               41
and (3) injuries that were proximately caused by the breach of

fiduciary duties.” Friends Christian High Sch. v. Geneva Fin.

Consultants, 39 F. Supp. 3d 58, 63 (D.D.C. 2014). The Greensburg

Defendants argue that Mr. Doe’s “alleged relationship as a

Church parishioner, altar boy and Catholic school attendee is

insufficient as a matter of law to establish a fiduciary

relationship” because D.C. “does [not] [sic] recognize any type

of diocese/parish- parishioner relationship as triggering

fiduciary duties.” Greensburg Defs.’ Mot., ECF No. 36 at 39. Mr.

Doe responds that there can be a confidential relationship

between parishioners and religious institutions, and that “the

distinction between a fiduciary relationship and a confidential

relationship in this context is an unhelpful, pedantic exercise

in hair-splitting.” Pl.’s Opp’n to Greensburg Defs., ECF No. 39

at 29-30. Mr. Doe also asserts that although under District of

Columbia law, courts may not have considered the issue of a

fiduciary relationship between parishioner and religious

institution, other courts have found that such a relationship

can exist. Id. The Court agrees that it is legally possible for

such a relationship to exist.

     As a threshold matter, examining the difference, or lack

thereof, between a confidential relationship and a fiduciary one

is critical to evaluating the claims here. District of Columbia

courts have “deliberately left the definition of a ‘fiduciary


                                42
relationship’ open-ended, allowing the concept to fit a wide

array of factual circumstances.” Council on American-Islamic

Relations v. Gaubatz (“CAIR 2011”), 793 F. Supp. 2d 311, 341

(D.D.C. 2011); Millennium Square Residential Ass'n v. 2200 M

Street LLC, 952 F. Supp. 2d 234, 248 (D.D.C. 2013) (“District of

Columbia law has deliberately left the definition of ‘fiduciary

relationship’ flexible, so that the relationship may change to

fit new circumstances in which a special relationship of trust

may properly be implied.”). Generally, “[a] fiduciary

relationship is founded upon trust or confidence reposed by one

person in the integrity and fidelity of another.” Xereas v.

Heiss, 987 F.3d 1124, 1131 (D.C. Cir. 2021) (quoting Gov't of

Rwanda v. Rwanda Working Group, 227 F. Supp. 2d 45, 64 (D.D.C.

2002)). This definition is extremely similar to that of a

confidential relationship, which “arises when one party, having

gained the trust and confidence of another, exercises

extraordinary influence over the other party.” Goldman v.

Bequai, 19 F.3d 666, 674 (D.C. Cir. 1994).

     The similarity in these two definitions does not mean,

however, that they are strictly interchangeable. It is true that

a court in this District has previously held that a claim for a

breach of the duty of confidentiality is equivalent to a claim

for a breach of a fiduciary duty. See Attias v. CareFirst, Inc.,

365 F. Supp. 3d 1, 10 (D.D.C. 2019), on reconsideration in


                               43
part, 518 F. Supp. 3d 43 (D.D.C. 2021). However, the Court of

Appeals for the District of Columbia Circuit has treated

fiduciary duties as arising from a “special confidential

relationship.” Xereas, 987 F.3d at 1130; see also Democracy

Partners v. Project Veritas Action Fund, 453 F. Supp. 3d 261,

279 (D.D.C. 2020), reconsideration denied, No. CV 17-1047 (ESH),

2020 WL 5095484 (D.D.C. Aug. 27, 2020) (quoting Ying Qing Lu v.

Lezell, 919 F. Supp. 2d 1, 6 (D.D.C. 2013)). This interpretation

suggests that all fiduciary duties are confidential but that not

all confidential duties are fiduciary. Moreover, treating a

breach of confidential duty as equivalent to a breach of

fiduciary duty would render redundant the D.C. Court of Appeals’

recognition of a distinct tort for the breach of confidential

relationship. This Court therefore considers these two

relationships, and breaches thereof, to be distinct.

     Mr. Doe correctly points out that D.C. has recognized a

confidential relationship between parishioners and religious

institutions. See Roberts-Douglas v. Meares, 624 A.2d 405, 421

(D.C. Ct. App. 1992)(internal citation and quotation marks

omitted) (noting that a “person who stands in a relation of

spiritual confidence to another” can create “a relation which

naturally creates influence over the mind,” fostering an

influential relationship even stronger than that of attorney-

client, guardian-ward, or parent-child relationships. “The


                               44
principal factor leading to a finding of a confidential

relationship . . . was the existence of continuous influential

contacts, generally on a one-to-one basis, between an

unscrupulous spiritual leader and a trusting or otherwise

deferential parishioner.”)

     The Greensburg Defendants respond that Meares is not

determinative in this case however because District of Columbia

courts have not yet contemplated whether a religious institution

can owe a fiduciary duty to their parishioners. The Greensburg

Defendants correctly point out that a federal court when

applying D.C. law to a situation not previously addressed by the

D.C. Court of Appeals should be loath to extend the common law

“without some indication that the D.C. Court of Appeals would be

inclined to do the same were it presented with an appropriate

situation.” Tripp v. U.S., 257 F. Supp. 2d 37, 46 (D.D.C. 2003).

That is not the case here, though, since the Court in Meares

held that the term “confidential relationship,” as used in

context of relationship between parishioners and church leaders,

“embraces both technical fiduciary relations and those informal

relations which exist when one man trusts and relies upon

another.” 8 Meares, 624 A.2d at 420 (emphasis added). The Court




8 As Mr. Doe points out, persuasive authority has embraced the
“parishioner-plus rule” which holds that “a fiduciary
relationship does not arise between the church and all


                                45
concludes that District of Columbia law could support a

conclusion that the Diocese and Parish owed a fiduciary duty to

Mr. Doe, and that the Greensburg Defendants challenge fails

insofar as it argues that no fiduciary duty is possible.

     However, “[w]hether a fiduciary relationship exists is a

fact-intensive question,” Millennium Square, 952 F. Supp. 2d at

248–49; so “a claim for breach of fiduciary duty is generally




parishioners generally” but that “a parishioner plaintiff must
submit facts demonstrating that his relationship with the church
differed from other general parishioners’ relationship with the
church.” Doe v. Presiding Bishop of The Church of Jesus Christ
of Latter-Day Saints, No. 1:09-CV-00351-BLW, 2012 WL 3782454, at
*9 (D. Idaho Aug. 31, 2012); see also Martinelli v. Bridgeport
Roman Catholic Diocesan Corp., 196 F.3d 409, 429 (2d Cir. 1999)
(holding that there was a fiduciary relationship between the
plaintiff and a Catholic diocese because the plaintiff had a
“special and privileged relationship” with a particular priest,
because the plaintiff’s mother “entrusted his education, care,
supervision, and safety” to the diocese by having the plaintiff
attend Catholic school from 1st through 12th grade, because the
plaintiff was instructed in catechism classes that the bishop
and diocesan priests were “moral authorities whom he was obliged
to trust and respect,” because plaintiff also engaged in
Catholic youth groups and extracurricular activities established
by the diocese, etc.); Fortin v. The Roman Catholic Bishop of
Portland, 871 A.2d 1208, 1220 (Me. 2005) (noting that the
plaintiff had “prolonged and extensive involvement with the
church as a student and altar boy,” which distinguished him from
a plaintiff “who asserts nothing more than general membership in
a religious organization”); Rice v. Diocese of Altoona-
Johnstown, 212 A.3d 1055, 1071 (Pa. Super. Ct. 2019) (embracing
the parishioner-plus rule and noting that “the trend is
increasingly in favor of allowing plaintiffs to assert
individualized, confidential relationships between themselves
and their religious institutions”), appeal granted, 226 A.3d 560
(Pa. 2020).




                               46
not amenable to dismissal for failure to state a claim when the

claimed ground for dismissal is absence of a fiduciary

relationship.” CAIR 2011, 793 F. Supp. 2d at 341. Accordingly,

the Court concludes that Mr. Doe may proceed on his claim for

breach of fiduciary duty.

             4. Mr. Doe Has Pled His Fraud-Based Claims With The
                Requisite Particularity
     The Greensburg Defendants next argument regards Counts IV

and V of Mr. Doe’s Complaint, in which he alleges constructive

fraud against the Diocese and Parish, and civil conspiracy by

all the Greensburg Defendants, including Bishop Malesic. The

Greensburg Defendants argue that these two fraud-based counts

must be dismissed as a matter of law because they fail to meet

the heightened pleading requirements of Rule 9(b), which governs

fraud claims. Greensburg Defs.’ Mot., ECF No. 36 at 31.

Specifically, the Greensburg Defendants argue that Mr. Doe has

failed to meet any of the particularity requirements of Rule

9(b), including the “who, what, when, where, and how” regarding

his alleged constructive fraud and civil conspiracy to commit

fraud claims. Id. at 32. Mr. Wuerl reiterates the Greensburg

Defendants argument on particularity. See Def. Wuerl’s Mot., ECF

No. 37 at 22-24; Def. Wuerl’s Reply, ECF No. 42 at 6-7.

     Mr. Doe responds that given that his fraud counts are based

in part on silence in the face of a duty to disclose, it would

be “illogical to require [him] to allege specific times and


                               47
places where the Diocese or Parish failed to inform him or his

family of what it knew or should have known about Mr.

Sredzinski’s sexual proclivities and abusive behavior.” Pl.’s

Opp’n to Greensburg Defs., ECF No. 39 at 38-39.   In addition,

Mr. Doe argues that he should not be required to plead matters

which are “entirely within the exclusive knowledge of the

Diocese and Parish (and their agents) and have been withheld

from [him] and the public.” Id. at 40. The Greensburg Defendants

reply that absent a fiduciary, confidential, or special duty,

the Diocese and Parish had no duty to speak. Greensburg Defs.’

Reply, ECF No. 41 at 24. Mr. Wuerl also asserts that he had no

duty to speak. Def. Wuerl’s Reply, ECF No. 42 at 27. The Court

finds that Mr. Doe has pled his fraud claims with the requisite

particularity.

     “In the District of Columbia, the elements of fraud are:

(1) a false representation or willful omission in reference to a

material fact, (2) made with knowledge of its falsity, and (3)

with intent to induce the party to rely on the representation or

omission, where (4) the party relies upon the representation or

omission (5) to its detriment.” Cadet v. Draper & Goldberg,

PLLC, No. CIV.A. 05-2105 (JDB), 2007 WL 2893418, at *6 (D.D.C.

Sept. 28, 2007) (citing Schiff v. AARP, 697 A.2d 1193, 1198

(D.C. 1997)). The elements of constructive fraud differ only in

that (1) Plaintiff must allege an innocent or negligent


                               48
misrepresentation rather than an intent to deceive, see Attias,

365 F. Supp. 3d at 10; and (2) Plaintiff must allege the

existence of a confidential relationship between himself and a

defendant, see Cordoba Initiative Corp., 900 F. Supp. 2d at 50.

     The first element of fraud, a false representation, “may be

either an affirmative misrepresentation or a failure to disclose

a material fact when a duty to disclose that fact has arisen.”

Rothenberg v. Aero Mayflower Transit Co., 495 F. Supp. 399, 406

(D.D.C. 1980); see also McWilliams Ballard, Inc. v. Broadway

Mgmt. Co., 636 F. Supp. 2d 1, 5 (D.D.C. 2009) (“A claim for

fraud may be founded on a false representation or a willful

omission.”). “There is, of course, no question that mere silence

does not constitute fraud unless there is a duty to speak.”

Kapiloff v. Abington Plaza Corp., 59 A.2d 516, 517 (D.C. 1948).

Such a duty can arise from a confidential, fiduciary, or special

relationship between a plaintiff and defendant that justifies

the imposition of the duty. See Jefferson v. Collins, 905 F.

Supp. 2d 269, 287 (D.D.C. 2012). Alternatively, it can arise

from a situation where a material fact is unobservable or

undiscoverable by “an ordinarily prudent person upon reasonable

inspection.” Cadet, No. CIV.A. 05-2105, 2007 WL 2893418, at *6

(quoting Loughlin v. United States, 230 F. Supp. 2d 26, 50

(D.D.C. 2002)).




                               49
     To satisfy Fed. R. Civ P. 9(b), which governs fraud claims,

a plaintiff must “set forth an adequate factual basis for his

allegations,” including a “detailed description of the specific

falsehoods that are the basis for his suit.” United States ex

rel. Totten v. Bombardier Corp., 286 F.3d 542, 552 (D.C. Cir.

2002). Fraud claims must state “the time, place, and content of

the false misrepresentations, the fact misrepresented, and what

was retained or given up as a consequence of the fraud, as well

as the individuals allegedly involved in the fraud.” See

Intelsat USA Sales Corp. v. Juch-Tech, Inc., 935 F. Supp. 2d

101, 107 (D.D.C. 2013). This includes “notice of the who, what,

when, where, and how with respect to the circumstances of the

fraud[.]” Stevens, 662 F. Supp. 2d at 114.

     However, courts outside this district have noted that

“while there is a good deal of caselaw that speaks of a

journalistic-type approach to [Rule 9(b)’s] requirement of

pleading ‘with particularity,’ that locution really does not fit

well in dealing with extended fraudulent schemes involving a

large volume of transactions” and thus “a plaintiff is required

to provide only a ‘general outline’ of the alleged scheme

sufficient to put defendants on notice about their roles in the

fraudulent or false activity.” U.S. ex rel. Salmeron v. Enter.

Recovery Sys., Inc., 464 F. Supp. 2d 766, 768 (N.D. Ill. 2006)

(quoting Midwest Grinding Co. v. Spitz, 976 F.2d 1016, 1020 (7th


                               50
Cir. 1992)). Courts have also observed that “[i]n applying the

first sentence of Rule 9(b) courts must be sensitive to the fact

that its application, prior to discovery, may permit

sophisticated defrauders to successfully conceal the details of

their fraud. Moreover, in applying the rule, focusing

exclusively on its ‘particularity’ language ‘is too narrow an

approach and fails to take account of the general simplicity and

flexibility contemplated by the rules.’” Christidis v. First

Pennsylvania Mortg. Tr., 717 F.2d 96, 99–100 (3d Cir. 1983)

(internal citation omitted); see also Jepson, Inc. v. Makita

Corp., 34 F.3d 1321, 1328 (7th Cir. 1994) (“Specificity

requirements may be relaxed, of course, when the details are

within the defendant’s exclusive knowledge.”); U.S. ex rel.

Willard v. Humana Health Plan of Texas Inc., 336 F.3d 375, 385

(5th Cir. 2003) (“[T]he pleading requirements of Rule 9(b) may

be to some extent relaxed where, as is arguably the case here,

the facts relating to the alleged fraud are peculiarly within

the perpetrator’s knowledge.”).

     The Court has already found that the Diocese and Parish had

a legal duty with regard to Mr. Doe, see supra §IV(D); which

would by itself be sufficient to give rise to a duty to speak,

at least as to constructive fraud, see Jefferson, 905 F. Supp.




                                  51
2d at 287. 9 For the purposes of the conspiracy to commit fraud

claim, the Court also finds that a duty to speak arises as to

all defendants because a material fact, Mr. Sredzinski’s

behavior, was unobservable or   undiscoverable by “an ordinarily

prudent person upon reasonable inspection.” Cadet, No. CIV.A.

05-2105 (JDB), 2007 WL 2893418, at *6 (internal quotation

omitted). Mr. Doe and his family could not have discovered the

alleged dangers Mr. Sredzinski posed upon reasonable inspection,

of which all the defendants were allegedly aware. See Cadet, No.

CIV.A. 05-2105 (JDB), 2007 WL 2893418, at *6 (internal quotation

omitted). The Complaint specifically alleges when and how the

defendants ignored Mr. Doe’s own attempts to report sexual abuse

and covered up other incidents of abuse. Id. ¶¶ 43-49. Mr. Doe

also specifically alleges Mr. Malesic and Mr. Wuerl’s knowledge

as to the material fact of Mr. Sredzinski’s behavior. See id. ¶

42, 45, 97-99. Notably, even if Mr. Malesic or Mr. Wuerl did not

have a duty to speak themselves, they could be liable for a

conspiracy to commit fraud based on other defendants’ duty to

speak. See Halberstam v. Welch, 705 F.2d 472, 487 (D.C. Cir.

1983).




9 The Court has not addressed whether a confidential or fiduciary
duty existed between the Diocese / Parish and Mr. Doe, but they
could also give rise to a duty to speak. See Jefferson, 905 F.
Supp. 2d at 28.


                                52
     The Greensburg Defendants’ argument suggesting that Mr.

Sredzinski’s behavior was observable is an astounding one. The

Greensburg Defendants assert that because Mr. Doe was

“personally aware of Father Sredzisnki’s alleged ‘predatory

behaviour’ as early as 1993, when he allegedly ‘first reported

the abuse,’” the “Diocese and Parish could not have been bound

by an alleged duty to disclose any alleged ‘predatory behavior’

on the part of Father Sredzinski that Plaintiff already knew

himself and even allegedly reported to others.” Greensburg

Defs.’ Reply, ECF No. 41 at 24-25. Mr. Wuerl makes a similar

argument that because Mr. Doe was aware of the alleged false

misrepresentations, he cannot now state he has no need to plead

knowledge that was exclusively held by the perpetrators. See

Def. Wuerl’s Reply, ECF No. 42 at 8.   In essence, the defendants

suggest that having been sexually abused as a child, Mr. Doe can

claim neither that Mr. Sredzinski’s behavior was unobservable

and that they had a duty to disclose, nor that his pleading

burden is lessened by exclusive knowledge.

     This argument fails for several reasons. First and most

obviously, Mr. Doe alleges that he would not have been raped if

he and his family had known not to trust Mr. Sredzinski. See

Compl., ECF No. 1-1 ¶ 107. Accordingly, the duty to speak–at

least as to the Diocese and Parish–predated the injury. Second,

the Court is unaware, and nor do the Greensburg Defendants nor


                               53
Mr. Wuerl point to, any legal authority for the proposition that

the duty to speak about the material fact of Mr. Sredzinski’s

child sexual abuse is dissipated because Mr. Doe–then a minor–

was himself being abused. Third, the duty to speak is arguably

strengthened by Mr. Doe’s own attempts to report the abuse.

Instead, Mr. Doe was allegedly ignored, told he was “lying or

hallucinating,” or that he must be “mentally disturbed,” Compl.,

ECF No. 1-1 ¶ 9; thereby calling into question his knowledge and

mental capacity and undermining the Greenburg Defendants and Mr.

Wuerl’s own argument that Mr. Doe was “well aware” of the abuse

Def. Wuerl’s Reply, ECF No. 42 at 12. Fourth, the alleged

conspiracy is not just fraudulent omission of Mr. Sredzinski’s

behavior targeted at Mr. Doe, but of Mr. Sredzinski’s child

abuse of others as well, which was kept from Mr. Doe and his

family and could have prevented Mr. Doe being entrusted to Mr.

Sredzinski’s care and being raped. Fifth, the inescapable fact

is that Mr. Doe was a minor; even if Mr. Doe was aware after

being raped, defendants allegedly then concealed Mr. Doe’s abuse

from his family and parishioners, which Mr. Doe alleges was a

proximate cause of his repeated rape. This Court cannot sustain

the conclusion that Mr. Doe’s – then a minor – alleged repeated




                               54
rape absolved the defendants of any responsibility to speak to

either Mr. Doe or his family thereafter. 10

     Having established that there was a duty to speak, the

Court turns to the question of whether the fraud claims have

been pled with particularity. The Greensburg Defendants argue

that in regard to the “who” for his fraud- based claims, Mr. Doe

only vaguely identifies the “Diocese” and the “Parish” without

identifying specific individuals, and also refers to

“Defendants” collectively, without specifying or distinguishing

to which of the four named “Defendants” he may be referring.

Greensburg Defs.’ Mot., ECF No. 36 at 32. As for the “who, what,

when, where, and how” of his fraud-based claims, see InPhonic,

662 F. Supp. 2d at 114; the Greensburg Defendants argue that

“Plaintiff has failed to provide any specifics for these vague

allegations, such as “what” specific allegations of child sexual

abuse were allegedly concealed, “when” they were allegedly

concealed, and “by whom” they were allegedly concealed.

Greensburg Defs.’ Mot., ECF No. 36 at 32-33. Mr. Wuerl makes

similar arguments. See Def. Wuerl’s Mot., ECF No. 37 at 23-24;

Def. Wuerl’s Reply, ECF No. 42 at 13. Mr. Doe responds–and the

Court agrees–that he has pled both fraud counts with




10Mr. Doe’s theory of fraud is based not just on a duty to speak
but also on false representations. See Pl.’s Opp’n to Greensburg
Defs., ECF No. 39 at 34.


                                55
sufficiently particularly, based on a duty to disclose as well

as false representations. See Pl.’s Opp’n to Greensburg Defs.,

ECF No. 39 at 37, 41. The Court addresses each of the

considerations–who, what, when, where, and how–in turn.

     To the extent the Complaint is based on Mr. Doe’s theory of

a failure to speak, the logical conclusion is that “[t]he

Complaint does not identify a precise statement that contained

any alleged misrepresentation.” Def. Wuerl’s Mot., ECF No. 37 at

23. The Complaint does, however, specifically allege what

information was allegedly concealed, when, and by whom, see

Compl., ECF No. 1-1 ¶¶ 47 (alleging Father Roger Statnick knew

that Mr. Sredzinski had sexually abused minors by 1991); id. ¶

49 (alleging that Bishop Bosco (then the leader of the Diocese)

knew of Mr. Sredzinski’s behavior by 1994); id. ¶ 44 (alleging

that Mr. Doe had left messages informing Bishop Bosco of his own

abuse at age 13); and id. ¶ 44-46 (alleging that Mr. Doe

informed a nun and a guidance counselor at his Catholic high

school (as well as Mr. Wuerl) about his own abuse at age 15).

     Mr. Doe also alleges “how” the abuse was concealed. See,

e.g., id. ¶ 45 (“[Mr.] Wuerl denied that anything had happened

and told Plaintiff that he must be either lying or

hallucinating”); id. ¶ 46 (“Plaintiff was not taken seriously

and told he must be mentally disturbed and /or hallucinating”);

¶¶ 49, 82-84, 88-95 (alleging all three Greensburg Defendants’


                               56
policies of covering up and staying silent despite knowledge of

widespread abuse). 11 It would be illogical to ask where and to

whom the alleged misrepresentations were made, since the

underlying argument is the lack of representation. See Def.

Wuerl’s Mot., ECF No. 37 at 24. Nonetheless, Mr. Doe asserts

that the Diocese and Parish in Greensburg kept critical

information from “Plaintiff, his parents, and the public.”

Compl., ECF No. 1-1 ¶ 83. For all these reasons, the Court

concludes that Mr. Doe has pled fraud based on silence in the

face of a duty to speak with sufficient particularity.

     To the extent that Mr. Doe’s Complaint is also based on

false representation, he has pled that too with sufficient

particularity. Mr. Doe points out that the statements were made

“in various iterations by the Diocese and Parish 25 to 30 years

ago to a young child.” Pl.’s Opp’n to Greensburg Defs., ECF No.

39 at 41. He states that “[h]e was instructed in catechism

classes and otherwise that the bishop of the DIOCESE and priests




11The Greensburg Defendants point to four allegations in the
Complaint that they allege do not meet the “who, what, when,
where, and how” standard. See Greensburg Defs.’ Reply, ECF No.
41 at 26. However, the sentences they highlight are part of the
larger fraud claim. Fed. R. Civ. P. 9(b) requires that “a party
must state with particularity the circumstances constituting
fraud or mistake.” The sentences referred to are simply
describing the circumstances. They are not required individually
to satisfy “who, what, when, where, and how” (which would lead
to absurd outcomes) but considered a part of the fraud
pleadings, which together must satisfy Rule 9(b).


                                57
employed by the DIOCESE were moral authorities whom he was

obliged to trust and respect.” Compl., ECF No. 1-1 ¶ 73. He

alleges that it was represented by the Diocese and Parish in

school and church services that their priests were “worthy of

being entrusted with children.” Id. ¶ 20. These allegations

establish the specific misrepresentations, i.e., the “what.”

They also establish “when” and “where” – in catechism classes,

school, and church services in Greensburg when Mr. Doe was a

minor. 12 The “how” is satisfied by the allegations that the

Diocese and Church priests were held out as trustworthy and

moral authorities. The “who” is not explicitly stated but can

reasonably be inferred to mean Parish and Diocese instructors

and agents. Given the passage of time, and Mr. Doe’s age when

the representations were made, the Court does not find it

necessary that the “who” be more specific, especially since the

names of employees from over two decades ago are “peculiarly

within the perpetrator’s knowledge.” U.S. ex rel. Willard., 336

F.3d at 385. Mr. Doe’s allegations have been pled with


12This case is therefore distinguishable from those Mr. Wuerl
mentions in his Notice of Supplemental Authority, see ECF No.
48; where the allegations fall short of Rule 9(b)’s pleading
standard. See, e.g., Fay v. Humane Soc'y of United States, No.
20-CV-1893 (RCL), 2021 WL 184396, at *11 (D.D.C. Jan. 19, 2021)
(stating that “at most, plaintiff alleges that the Humane
Society has “consistently engaged in the use of electronic
radio, television, and print media to fraudulently obtain
charitable donations of money and goods from the public.”).



                                58
sufficient particularity to put “defendants on notice about

their roles in the fraudulent or false activity.” U.S. ex rel.

Salmeron, 464 F. Supp. 2d at 768.

     The Court concludes that Mr. Doe has satisfied the

heightened pleading standard of Rule 9(b), particularly when

considering the duty to speak, the large volume of alleged

interactions, and the extent of the information known only to

the defendants, rather than him. The Court need not, given the

requisite specificity in the Complaint, demand that Mr. Doe

allege precise dates, names or locations. Nor does he need to

identify with even greater precision the times at which the

Defendants withheld information, given their alleged exclusive

knowledge. See Jepson, 34 F.3d at 1328 (7th Cir. 1994). To

demand more detail than what Mr. Doe has already provided on the

“who, what, when, where, and how” would potentially permit

“sophisticated defrauders to successfully conceal the details of

their fraud.” Christidis, 717 F.2d at 99–100.

             5. Mr. Doe Has Stated a Claim of Constructive Fraud
     The essential elements of a common law fraud claim are: (1)

a false representation; (2) in reference to a material fact; (3)

made with knowledge of its falsity; (4) with the intent to

deceive; and (5) action taken in reliance upon the

representation. Frese v. City Segway Tours of Washington, D.C.,

LLC, 249 F. Supp. 3d 230, 236 (D.D.C. 2017). Constructive fraud



                               59
includes all the same elements as common law fraud except the

intent to deceive, and, in place of requiring a showing of

actual dishonesty, it requires a plaintiff to demonstrate the

existence of a confidential relationship between the plaintiff

and defendant by which the defendant was able to exercise

extraordinary influence over plaintiff. Dentons US LLP v.

Republic of Guinea, 208 F. Supp. 3d 330, 341 (D.D.C. 2016).

     Separate from their particularity argument against both

fraud-based claims, the Greensburg Defendants present several

arguments as to why Mr. Doe has failed to state a claim of

constructive fraud against the Diocese or Parish. The Court

addresses each of these arguments in turn.

     First, the Greensburg Defendants argue that Mr. Doe’s

alleged diocese/parish-parishioner relationship is not a legally

recognized fiduciary relationship, which is fatal to Mr. Doe’s

constructive fraud claim. Greensburg Defs.’ Mot., ECF No. 36 at

41. Mr. Doe responds that “D.C. does not require that

constructive fraud be based on a fiduciary, as opposed to

confidential, relationship, to the extent that those two are

distinguishable.” Pl.’s Opp’n to Greensburg Defs., ECF No. 39 at

42 (citing Witherspoon v. Philip Morris Inc., 964 F. Supp. 455,

461 (D.D.C. 1997).

     At the outset of its analysis, the Court notes that it has

already distinguished between a confidential relationship, and a


                               60
fiduciary relationship, which is a “special confidential

relationship.” Xereas, 987 F.3d at 1130. As Mr. Doe asserts,

constructive fraud requires only the former. Whether two parties

are in a confidential relation is a fact-specific inquiry.

Goldman v. Bequai, 19 F.3d 666, 674 (D.C. Cir. 1994). That

factual question cannot be resolved on a motion to dismiss.

Dentons, 208 F. Supp. 3d at 340. Therefore, Mr. Doe’s claim

cannot fail at this stage because of the absence of a

confidential relationship. The Court finds it unnecessary to

address both parties’ arguments as to whether such a

relationship exists.

     Second, the Greensburg Defendants argue that Mr. Doe uses

only generalized statements to assert the “false representation”

element of a fraud claim and provides no “particular answers to

material questions.” Greensburg Defs.’ Mot., ECF No. 36 at 42.

This argument is essentially the same as the Greensburg

Defendants particularity argument, which this Court has already

addressed. See supra §IV(D)(4).

     Third, and relatedly, the Greensburg Defendants argue that

Mr. Doe does not plead with particularity how any of the

representations were false, or what information the Diocese or

Parish had when the representations were made. Id. at 42-43. The

Complaint clearly states that the representations as to Mr.

Sredzinski were false because the Diocese and Parish were aware


                                  61
of Mr. Sredzinski’s abuse as far back as 1991. See Compl., ECF

No. 1-1 ¶¶ 44-49. The Complaint also alleges what information

they had. Id.

     Fourth, the Greensburg Defendants assert that Mr. Doe “has

not alleged that the Diocese or Parish made any particular false

representation about Father Sredzinski,” nor has he alleged any

action he took in reliance thereof. Greensburg Defs.’ Mot., ECF

No. 36 at 43. The Court agrees that Mr. Doe does not single out

a false representation made only as to Mr. Sredzinski. However,

the Greensburg Defendants do not point to caselaw that requires

the false representation to be about just one person. Moreover-

and decisive here-as the Court has already discussed, Mr. Doe’s

claim is not just based on false representation, but also on

misrepresentation through failure to disclose a material fact as

to Mr. Sredzinski of which the Greensburg Defendants were aware.

See supra IV(D)(4). Mr. Doe also specifically alleges reliance.

See Compl., ECF No. 1-1 ¶ 84.

     Fifth, the Greensburg Defendants argue that Mr. Doe has not

pleaded a cognizable injury he suffered because of the

Greensburg Defendants’ misrepresentation, as opposed to the

alleged abuse by Father Sredzinski. Greensburg Defs.’ Mot., ECF

No. 36 at 43. The Greensburg Defendants further assert that

“economic harm is an essential element of a fraud claim;

emotional harm is not recoverable.” Id. at 44 (citing Bond v.


                                62
U.S. Dep’t of Justice, 828 F. Supp. 2d 60, 81 (D.D.C. 2011)).

Mr. Doe responds that his damages are the proximate result of

fraud because he and his family relied on the Greensburg

Defendants’ misrepresentations. Pl.’s Opp’n to Greensburg Defs.,

ECF No. 39 at 44. Mr. Doe also adds that the rule in D.C. is

that “a plaintiff may recover emotional damages that are the

natural and proximate result’ of the defendant’s conduct.” Id.

(citing Osbourne v. Capital City Mortg. Corp., 667 A.2d 1321,

1328 (D.C. 1995)).

     Before turning to the question of whether Mr. Doe has pled

a cognizable injury for which this Court could provide relief,

the Court considers the relevant legal standard. The Greensburg

Defendants refer incorrectly to a standard that applies to

claims in contract instead of claims in tort. See Bond, 828 F.

Supp. 2d at 81. Mr. Doe, meanwhile, ignores conflicting

authority stating that “the economic torts of fraud and

constructive fraud require some showing of economic harm in

order for the plaintiff to recover emotional damages as well.”

Attias v. CareFirst, Inc., 365 F. Supp. 3d 1, 17 (D.D.C.

2019), on reconsideration in part, 518 F. Supp. 3d 43 (D.D.C.

2021). Since local law is being applied, the Court defers to the

standard articulated by the D.C. Court of Appeals, which

discusses the division of courts on the issue of whether

economic harm must be alleged, before unambiguously deciding


                               63
that emotional damages are recoverable so long as intentional

misrepresentation can be proven. Osbourne, 667 A.2d at 1328.

Since constructive fraud is based on negligent

misrepresentation, see Attias, 365 F. Supp. 3d at 10; emotional

damages are not recoverable. Mr. Doe, however, also asserts

economic damages, specifically “a loss of earnings and earnings

capacity.” Compl., ECF No. 1-1 ¶ 59.

     Turning to Mr. Doe’s alleged injury, the Court is not

persuaded that Mr. Doe “has not established any alleged damages

to support his constructive fraud claim.” Greensburg Defs.’

Reply, ECF No. 41 at 26-27. The legal standard demands that

“[t]o prevail on [a fraud] claim, the plaintiff must also have

suffered some injury as a consequence of his reliance on the

misrepresentation.” Busby v. Capital One, N.A., 772 F. Supp. 2d

268, 275 (D.D.C. 2011). Liability for constructive fraud extends

to damages that are “the natural and proximate consequences, or

the direct consequences of the fraud, and to such damages as can

be clearly defined and ascertained.” Naartex Consulting Corp. v.

Watt, 722 F.2d 779, 793 (D.C. Cir. 1983). Mr. Doe’s alleged

repeated rape as a child can be attributed to Mr. Sredzinski,

but Mr. Doe has also alleged that it was a proximate result of

the fraud because he and his family relied on the Greensburg

Defendants misrepresentations. See Compl., ECF No. 1-1 ¶ 84–85.

There can be more than one cause of an injury, and the


                               64
Greensburg Defendants do not provide any authority in support of

their assertion that the injury from fraud must be “separate and

distinct” from the injuries from Mr. Sredzinski’s abuse. See

Greensburg Defs.’ Mot., ECF No. 36 at 44. Accordingly, the Court

concludes that Mr. Doe has pled a claim for constructive fraud.

             6. Mr. Doe Has Stated A Claim Of Civil Conspiracy
                To Commit Fraud
     The elements of a civil conspiracy are: (1) an agreement

between two or more persons; (2) to participate in an unlawful

act, or a lawful act in an unlawful manner; (3) an injury caused

by an unlawful overt act performed by one to the parties to the

agreement; (4) which overt act was done pursuant to and in

furtherance of the common scheme. Mensah-Yawson v. Raden, 170 F.

Supp. 3d 222, 230 (D.D.C. 2016). There is no independent action

in the District of Columbia for civil conspiracy; it is a means

for establishing vicarious liability for an underlying tort. See

Geier v. Conway, Homer & Chin-Caplan, P.C., 983 F. Supp. 2d 22,

42 (D.D.C. 2013). Under District of Columbia law, “one who

alleges a conspiracy must allege an event, conversation, or

document showing that there was an agreement among the alleged

conspirators.” Id.

     As a threshold matter, Mr. Wuerl argues that conspiracy to

commit constructive fraud is a legal impossibility, because a

civil-conspiracy claim requires specific intent, whereas

constructive fraud deploys an innocent or negligent


                               65
misrepresentation standard. See Def. Wuerl’s Mot., ECF No. 37 at

16. Mr. Doe responds that Count V is not concerned with

constructive fraud, but with “Civil Conspiracy to Commit Fraud.”

Compl., ECF No. 1-1 at 20. Mr. Wuerl replies that because the

standalone tort in Mr. Doe’s Complaint is the lesser claim of

constructive fraud, the inference is that the parties against

whom constructive fraud is alleged did not commit the common law

fraud necessary to sustain his conspiracy allegations. See Def.

Wuerl’s Reply, ECF No. 42 at 10. The Court disagrees.

     The Court is not aware why Mr. Doe chose to bring a

constructive fraud claim against the Diocese and Parish, and a

conspiracy to commit fraud claim against a larger group of

defendants. But the Court cannot agree that “the inescapable

conclusion is that Plaintiff was alleging a conspiracy to commit

constructive, rather than common law, fraud.” Def. Wuerl’s

Reply, ECF No. 42 at 10. It is possible, for instance, that Mr.

Doe thought he could prove a conspiracy to commit fraud but not

common law fraud. It is also misleading for Mr. Wuerl to attach

any standalone relevance to Mr. Doe’s reference to his

constructive fraud pleadings in his opposition to the Greensburg

Defendants’ Motion to Dismiss. Set in context, Mr. Doe states

that given the underlying tort for the conspiracy is fraud, the

Court can “ignore Wuerl’s laborious arguments . . . that

constructive fraud was not adequately pled as to Wuerl.” Pl.’s


                               66
Opp’n to Def. Wuerl, ECF No. 40 at 8-9. Mr. Doe subsequently

refers to where he addresses the question of whether

constructive fraud has been pled as to the Parish and Diocese.

Id. It cannot reasonably be inferred that this reference amounts

to a negation of Mr. Doe’s entire argument on the point, nor is

it appropriate for the Court to draw such an inference. The

Court concludes that Mr. Doe is alleging a conspiracy to commit

fraud, not constructive fraud. 13

     Turning to claims challenging conspiracy to commit fraud,

the Greensburg Defendants and Mr. Wuerl both present several

arguments as to why Mr. Doe’s claim is legally insufficient.

First, the Greensburg Defendants and Mr. Wuerl both argue that

Mr. Doe has failed to plead any specific facts establishing an

agreement between persons in the furtherance of a common scheme.


13Consequently, the Court need not address Mr. Wuerl’s arguments
as to constructive fraud, a claim which does not apply to him.
This includes Mr. Wuerl’s argument that he is not legally
capable of committing constructive fraud as well as his
assertion that Mr. Doe has failed to adequately plead
constructive fraud. See Def. Wuerl’s Mot., ECF No. 37 at 19, 2.
The Court also does not reach the Greensburg Defendants argument
that Mr. Doe has failed to state a claim for civil conspiracy
because he “has not established a legally cognizable claim for
constructive fraud.” Greensburg Defs.’ Mot., ECF No. 36 at 45
(emphasis added). Finally, the Court does not reach the
supplemental authority provided by Mr. Wuerl, because it is not
the case that Mr. Doe pled only constructive fraud. See Notice
of Supplemental Authority, ECF No. 49 at 2 (referencing Rice v.
Diocese of Altoona-Johnstown, No. 3 WAP 2020, 2021 WL 3073157
(Pa. July 21, 2021)).




                                    67
See Greensburg Defs.’ Mot., ECF No. 36 at 45; Def. Wuerl’s Mot.,

ECF No. 37 at 28; Geier, 983 F. Supp. at 42. The Greensburg

Defendants add that Mr. Doe bears the burden to plead with

particularity but has relied only on general averment. See

Greensburg Defs.’ Reply, ECF No. 41 at 27. Mr. Doe responds that

he is not required to point to events, conversations, or

documents showing an agreement among the co-conspirators. Pl.’s

Opp’n to Greensburg Defs., ECF No. 39 at 44-45. The Court

concludes that Mr. Doe has pled enough circumstantial

allegations to survive a motion to dismiss.

     “Because the typical conspiracy is rarely evinced by

explicit agreements,” this Court has found that that a

“plaintiff’s allegations of circumstantial evidence” can survive

a motion to dismiss. City of Moundridge, KS v. Exxon Mobil

Corp., 471 F. Supp. 2d 20, 40 (D.D.C. 2007); see also

Halberstam, 705 F.2d at 477 (“The element of agreement is a key

distinguishing factor for a civil conspiracy action. Proof of a

tacit, as opposed to explicit, understanding is sufficient to

show agreement.”); Weishapl v. Sowers, 771 A.2d 1014, 1024 (D.C.

2001) (“Where there is no direct evidence of an agreement

between the alleged co-conspirators, there must be

circumstantial evidence from which a common intent can be

inferred.”). Mr. Doe sufficiently pleads circumstantial evidence




                               68
suggesting that there was a common intent to fraudulently

conceal child abuse. See Compl., ECF No. 1-1 ¶¶ 88–99.

     Mr. Wuerl argues that Mr. Doe’s allegations are comparable

to those that have failed in other courts. See Def. Wuerl’s

Mot., ECF No. 37 at 29. However, the present case is

distinguishable for several reasons. First, the Complaint here

does not simply allege “failure to take action.” Doe v. Hartford

Roman Catholic Diocesan Corp., No. X10UWYCV105015963, 2014 WL

2581049, at *4 (Conn. Super. Ct. May 9, 2014). It pleads that

the defendants were aware of Mr. Sredzinski’s behavior as far

back as 1991 and sought to cover it up. See, e.g., Compl., ECF

No. 1-1 ¶ 49. Second, two of the three opinions Mr. Wuerl

references are on motions for summary judgment, which employed a

different standard than that applicable to a motion to dismiss.

See Hartford Roman Catholic Diocesan Corp., No.

X10UWYCV105015963, 2014 WL 2581049, at *4; Nelligan v. Norwich

Roman Catholic Diocese, No. X07CV020084287S, 2006 WL 1828532, at

*3 (Conn. Super. Ct. June 15, 2006). That leaves a case from

Rhode Island, where the court held that a claim for conspiracy

could not be stated where “the complaint is devoid of any

specific allegations regarding the existence of such an

agreement.” Smith v. O’Connell, 997 F. Supp. 226, 241 (D.R.I.

1998).




                               69
     This Court, however, is bound by authority holding that

“[p]roof of a tacit, as opposed to explicit, understanding is

sufficient to show agreement.” Halberstam, 705 F.2d at 477.

Moreover, persuasive precedent within this District holds that a

“plaintiff’s allegations of circumstantial evidence” can survive

a motion to dismiss. City of Moundridge, 471 F. Supp. 2d at 40.

The Court accordingly concludes that Mr. Doe has sufficiently

pled circumstantial evidence suggesting that there was a common

intent to fraudulently conceal child abuse. See Compl., ECF No.

1-1 ¶¶ 88–99; see also Compl., ECF No. 1-1 ¶ 49. The Court is

also cognizant that other courts have allowed conspiracy claims

on similar pleadings, including against Mr. Wuerl. See Perfetto

v. Diocese of Pittsburgh, et al., Case No. GD-20-5140 (Ct.

Common Pleas, Allegheny Cty., Pa.). 14


14Mr. Wuerl contends that “the most striking omission in
Plaintiff’s Opposition is its failure to address the numerous
cases that Wuerl cited where district courts have dismissed
virtually identical fraud claims because of virtually identical
deficiencies.” Def. Wuerl’s Reply, ECF No. 42 at 16. However,
these cases were cited as part of Mr. Wuerl’s argument that Mr.
Doe has failed to adequately plead constructive fraud. Since
this is a claim that Mr. Wuerl is not a party to, Mr. Doe did
not address Mr. Wuerl’s arguments. See Pl.’s Opp’n to Def.
Wuerl, ECF No. 40 at 9. Mr. Wuerl’s reply then extends these
cases to his arguments against a claim of fraud. Def. Wuerl’s
Reply, ECF No. 42 at 16.
     The Court is mindful that none of the three cases Mr. Wuerl
puts forth are based on a theory of a duty to disclose.
Moreover, in Doe, the Court dismissed the fraud claim not
because of the misrepresentation allegations, but because there
was no evidence that “the defendant knew that such a
representation was false or was reckless as to whether it was


                                70
     Second, Mr. Wuerl asserts that Mr. Doe has failed to

“sufficiently allege that a speaker made any []

misrepresentation with knowledge of its falsity.” Def. Wuerl’s

Mot., ECF No. 37 at 26. However, the complaint specifically

alleges when and how the Greensburg Defendants ignored Mr. Doe’s

own attempts to report sexual abuse and also covered up other

incidents of abuse, of which they had knowledge as early as

1991. Compl., ECF No. 1-1 ¶¶ 43-49. This allegation dispenses

with Mr. Wuerl’s contention that that there was no knowledge of

falsity, see Def. Wuerl’s Mot., ECF No. 37 at 25-26; and allows

the Court to “reasonably infer knowledge or another mental



true or false.”. Doe v. Catholic Soc’y of Religious & Literary
Educ., No. H-09-1059, 2010 WL 345926, at *14 (S.D. Tex. Jan. 22,
2010). In Boy Scouts, the allegations brought by Plaintiff
generally concerned “adult scout leaders” rather than specific
individuals. See Boy 7 v. Boy Scouts of Am., No. CV-10-449-RHW,
2011 WL 2415768, at *4 (E.D. Wash. June 13, 2011). Doe I
provides similar allegations, but less specific ones than
presented herein; unlike Doe I, the present case does not just
allege the impression created by the defendant, but also the
instructions given by the Defendants that the Parish’s priests
were moral authorities. Compare Doe I v. Roman Catholic Diocese
of Galveston-Houston, No. H-05-1047, 2006 WL 8446968, at *11
(S.D. Tex. Mar. 27, 2006) (“Archdiocese Defendants ‘fraudulently
misrepresented material facts’ and provided ‘partial disclosure
that created a false impression’ that [the alleged abuser] ‘was
a celibate, sexually safe, moral cleric who would not be
sexually dangerous to minors”) with Compl., ECF No. 1 ¶ 73 (Mr.
Doe was “instructed in catechism classes and otherwise that the
bishop of the DIOCESE and priests employed by the DIOCESE were
moral authorities whom he was obliged to trust and respect.”)




                               71
state.” Elemary v. Philipp Holzmann A.G., 533 F. Supp. 2d 116,

132 (D.D.C. 2008). Federal Rule of Civil Procedure 9(b) permits

knowledge to “be alleged generally.” Fed. R. Civ. P. 9(b).

     Third, Mr. Wuerl states that Mr. Doe does not specify “how

he took an action in reliance on an alleged misrepresentation

and thereby suffered an injury.” Def. Wuerl’s Mot., ECF No. 37

at 24-26. The Court agrees with Mr. Wuerl that “[t]he question

is whether Plaintiff did detrimentally rely on any alleged

misrepresentations, not whether he could have relied on them.”

Def. Wuerl’s Reply, ECF No. 42 at 15. The Complaint alleges such

reliance, asserting that in trusting Mr. Doe to Mr. Sredzinski’s

care, he and his family “reasonably relied on the Diocese and

Parish’s omission of these facts [as to Mr. Sredzinski’s

behavior], and/or statements in sermons, catechism classes, and

other teachings that Catholic priests were trustworthy authority

figures.” Pl.’s Opp’n to Greensburg Defs., ECF No. 39 at 11; see

also Compl., ECF No. 1-1 ¶ 20, 73, 84.

     Mr. Doe also alleges that his repeated rape as a child was

a proximate result of the fraud because he and his family relied

on the Greensburg Defendants misrepresentations. See Compl., ECF

No. 1-1 ¶ 84–85. Mr. Doe has therefore specified “how he took an

action in reliance on an alleged misrepresentation and thereby

suffered an injury.” Def. Wuerl’s Mot., ECF No. 37at 22-26. See

also McManemy v. Roman Catholic Church of Diocese of Worcester,


                               72
2 F. Supp. 3d 1188, 1197 (D.N.M. 2013) (“A major component of

fraud requires the inducer to make a misrepresentation to the

plaintiff on which the plaintiff detrimentally relies. Without

such targeted misrepresentation, there can be no proximate cause

between the inducer’s act (the misrepresentation) and the injury

to plaintiff.”).

     Fourth, the Greensburg Defendants and Mr. Wuerl both argue

that as with constructive fraud, Mr. Doe has not pleaded a

cognizable injury suffered as a direct and proximate result of

conspiracy to commit fraud. See Greensburg Defs.’ Mot., ECF No.

36 at 46; Def. Wuerl’s Mot., ECF No. 37 at 31. The Court has

already concluded that Mr. Doe has sufficiently alleged

constructive fraud was a proximate cause of his alleged abuse.

See supra §IV(D)(5). The same holds true for fraud here. Mr. Doe

is not required to separate the damages from the abuse from the

damages from the conspiracy which led to the abuse, and neither

Mr. Wuerl nor the Greensburg Defendants cite any authority

suggesting otherwise.

     Fifth, the Greensburg Defendants argue that “Plaintiff’s

Complaint is entirely devoid of any allegations establishing

that Bishop Malesic was engaged in a conspiracy to conceal

Plaintiff’s allegations specifically, or alleged abuse by Father

Sredzinski generally.” Greensburg Defs.’ Mot., ECF No. 36 at 46.

Mr. Doe “agrees that Bishop Malesic never concealed abuse from


                               73
Plaintiff or his family while Plaintiff’s abuse by Sredzinski

was ongoing.” Pl.’s Opp’n to Greensburg Defs., ECF No. 39 at 46.

Rather, Mr. Doe asserts that he “pleads circumstantial evidence

that [Bishop] Malesic joined the conspiracy via overt acts that

started well before his tenure but continue to the present day,

including by utilizing various practices to conceal sexual abuse

from the public and deny responsibility for it.” Id. The

Greensburg Defendants respond that Mr. Doe’s position is

untenable because the conspiracy as alleged was “entirely

complete in 1997- some 18 years before Bishop Malesic allegedly

joined the purported conspiracy.” Greensburg Defs.’ Reply, ECF

No. 41 at 28. The Court disagrees.

     The question for the Court is whether Mr. Doe has pled that

Mr. Malesic joined the conspiracy to conceal Mr. Sredzinski’s

alleged child abuse, not just of Mr. Doe but of other children

as well. In relevant part, the Court notes at the outset that

contrary to the Greensburg Defendants assertion, the alleged

conspiracy to cover up Mr. Sredzinski’s behavior was not over in

1997, see Greensburg Defs.’ Reply, ECF No. 41 at 28; rather, Mr.

Doe asserts that the conspiracy started “before [he] was abused

and continues to this day.” Compl., ECF No. 1-1 ¶ 87. In other

words, Mr. Doe’s argument is that his abuse at the hands of Mr.

Sredzinski may have ended in 1997, but the cover up of Mr.

Sredzinski’s behavior is allegedly still ongoing. Therefore, it


                               74
is not the case that “Bishop Malesic could not have joined the

conspiracy actually alleged.” Greensburg Defs.’ Reply, ECF No.

41 at 28. Given the alleged continued nature of the conspiracy,

it is also not significant that Mr. Doe accepts that Bishop

Malesic did not conceal Mr. Sredzinski’s abuse of Mr. Doe while

it was ongoing. See id. The fact that Bishop Malesic agreed to

conceal Mr. Sredzinski’s child sexual abuse at any time after

would suffice. See United States v. Bridgeman, 523 F.2d 1099,

1108 (D.C. Cir. 1975) (“An individual who joins an already

formed conspiracy knowing of its unlawful purpose may be held

responsible for acts done in furtherance of the conspiracy both

prior to and subsequent to his joinder.”) (Internal citation

omitted). 15

     In the Complaint, Mr. Doe alleges circumstantial evidence

that Mr. Malesic is withholding information about child abuse,

including abuse by Mr. Sredzinski, who is one of the twenty-one

priests that Bishop Malesic admitted were “credibly” accused of




15Contrary to the Greensburg Defendants’ assertion, the
Complaint also does not suggest that Bishop Malesic “committed
an overt act that caused Plaintiff’s sexual abuse in 1991-1997.”
Greensburg Defs.’ Reply, ECF No. 41 at 27. Nor does the relevant
legal standard require an overt act by Bishop Malesic that
caused the alleged damage; it requires only an agreement between
co-conspirators, and an overt act by one of them. See Raden, 170
F. Supp. 3d at 230.




                               75
sexual misconduct. See Compl., ECF No. 1-1 ¶¶ 98–99 (listing

pertinent information that Mr. Malesic has but is allegedly

fraudulently concealing). Mr. Doe also alleges that “[e]ach

defendant undertook overt acts in furtherance of the common

scheme.” Id. ¶ 92. The Court concludes that Mr. Doe has

sufficiently pled his claim of conspiracy, including against

Bishop Malesic.

      Sixth, Mr. Wuerl argues that “Plaintiff never articulates

how the conspirators entered into the agreement with the

specific intent to participate in an unlawful act, which as

alleged here is constructive fraud.” Def. Wuerl’s Mot., ECF No.

37 at 30. Since the conspiracy does not concern constructive

fraud, the Court does not reach this argument. As for Mr.

Wuerl’s related assertion that Mr. Doe has offered only “brief

allegations regarding the purported object of the agreement,”

the Court is cognizant that the Complaint repeatedly states the

object of the conspiracy is a desire to preserve the reputation

of the Catholic Church. See Compl., ECF No. 1-1 ¶¶ 26, 49, 63–

64.

      Seventh, Mr. Wuerl argues that even if Mr. Doe has

adequately pled a conspiracy to commit fraud, he has failed to

adequately plead that Mr. Wuerl joined such a conspiracy. Def.

Wuerl’s Mot., ECF No. 37 at 31. Mr. Doe responds that the

Complaint alleges through circumstantial evidence that Mr. Wuerl


                                76
joined other institutions and church leaders in an agreement to

cover up child sexual abuse by priests in the Catholic Church.

See Pl.’s Opp’n to Def. Wuerl, ECF No. 40 at 13. The Court

agrees.

     The circumstantial evidence includes allegations that: (1)

when Mr. Wuerl personally witnessed a minor being raped by a

priest multiple times in D.C., he did absolutely nothing to stop

it, Compl., ECF No. 1-1 ¶ 42; (2) when Mr. Wuerl was confronted

by Mr. Doe later on, Mr. Wuerl’s position was that Mr. Doe was

“lying or hallucinating,” id. ¶ 45; (3) Mr. Wuerl, through

counsel, used the threat of a defamation suit many years later

in the hopes of silencing Mr. Doe, id. ¶ 97; (4) a Pennsylvania

grand jury found that Mr. Wuerl “allowed numerous priests whom

he knew to be abusive to continue in active ministry or to

remain in good standing when they were transferred to other

dioceses,” id. ¶ 95; and (5) Mr. Wuerl has made statements about

his actions with respect to the abuse scandal that the

Pennsylvania Attorney General has referred to as “not telling

the truth”, id.

     Mr. Wuerl responds that: (1) even if the first allegation

were true, it is no plausible basis for inferring agreement to

enter into a conspiracy to commit fraud; (2) Mr. Wuerl’s

response was the “natural” response one would expect from

someone wrongly accused; (3) his “preservation and enforcement


                               77
of his legal rights do not show that he joined a conspiracy to

defraud Plaintiff”; (4) the Grand Jury Report was fundamentally

deficient and never claims that Mr. Wuerl had anything to do

with Mr. Sredzinski, the Parish or the Greensburg Diocese; and

(5) the Pennsylvania Attorney General disagreeing with Wuerl

does not show that Mr. Wuerl entered into a conspiracy to commit

fraud. Def. Wuerl’s Reply, ECF No. 42 at 23-25.

     At this juncture, all factual discrepancies must be drawn

in favor of Mr. Doe. See Crane, 894 F.2d at 456. Applying this

standard, the allegation that Mr. Wuerl stood by and watched

while Mr. Doe was allegedly raped certainly circumstantially

indicates agreement to commit fraud. The Court agrees with Mr.

Wuerl that Mr. Wuerl’s “alleged failure does not establish a

conspiracy to commit fraud,” Def. Wuerl’s Reply, ECF No. 42 at

23; but Mr. Doe need only provide circumstantial evidence at

this stage, see City of Moundridge, 471 F. Supp. 2d at 40.

Similarly, Mr. Wuerl’s alleged response to Mr. Doe, stating that

he was lying or hallucinating, could have been in response to

being wrongly accused, but drawing inferences in Mr. Doe’s

favor, it provides further circumstantial evidence, as does the

Grand Jury Report. 16 Mr. Wuerl is right that “nothing in the




16Mr. Wuerl lays out several reasons the Grand Jury Report is
flawed. However, since this is a motion to dismiss, all
inferences are drawn in favor of the Plaintiff, and the Court


                                78
Report suggests [Mr.] Wuerl ever agreed to commit fraud against

Plaintiff” specifically, Def. Wuerl’s Reply, ECF No. 42 at 24;

but that is why the Report, along with the Attorney General’s

statement, provide circumstantial evidence of the alleged

conspiracy. The Court’s role at this stage is not to consider

the “obvious alternative explanation,” Def. Wuerl’s Reply, ECF

No. 42 at 25; but to draw inferences in the Plaintiff’s favor,

Kowal, 16 F.3d at 1276.

     Mr. Wuerl also argues even if he had joined the conspiracy,

the Complaint does not establish that Mr. Doe suffered an injury

thereafter from an overt act in furtherance of that agreement.

See Def. Wuerl’s Mot., ECF No. 37 at 32. This is easily

addressed – Mr. Doe’s alleged injury is his repeated rape, and

Mr. Wuerl, as alleged in the Complaint, joined the conspiracy at

least as early as 1995, when Mr. Doe confronted him about the

abuse. See Compl., ECF No. 1-1 ¶ 45. The abuse continued until

1997, id. ¶ 3; hence, the Complaint does establish an injury

thereafter. Moreover, as discussed earlier with regard to Bishop

Malesic, the Complaint alleges the conspiracy is ongoing, and

Mr. Wuerl cites no legal authority requiring the injury to Mr.

Doe to have occurred before a new conspirator joined. The

allegation that Cardinal Wuerl allegedly agreed to conceal Mr.



does not address such issues here. See Def. Wuerl’s Reply, ECF
No. 42 at 20-21.


                               79
Sredzinski’s child sexual abuse while the conspiracy was ongoing

is sufficient. See Bridgeman, 523 F.2d at 1108.

     The Court also deems it irrelevant that the “negligence,

breach of special duty, and constructive fraud counts do not

name [Mr.] Wuerl,” or that Mr. Wuerl was not a party to a

similar lawsuit in a different state. Def. Wuerl’s Mot., ECF No.

37at 32. It is Mr. Doe’s prerogative as Plaintiff whom he brings

claims against and for what. The relevant question for this

Court is simply the sufficiency of the pleadings, which are

sufficient here to establish a claim for conspiracy to commit

fraud.

         E. Mr. Doe Is Not Required To File A More Definite
            Statement Pursuant To Fed. R. Civ. P. 12(E)
     Finally, the Greensburg Defendants argue that Mr. Doe

should be required to file a more definite statement because the

Complaint “wholly fails to provide any additional details on

these alleged trips [to D.C.] and, specifically, the Greensburg

Defendants’ alleged role or involvement in these trips, if any.”

Greensburg Defs.’ Mot., ECF No. 36 at 47. Mr. Doe responds that

the trips have already been explained, and that he “has no idea

at this point what individuals at the Diocese or Parish

coordinated any of these trips and would not be able to include

this information in any more definite pleadings.” Pl.’s Opp’n to

Greensburg Defs., ECF No. 39 at 48. The Court agrees that Mr.

Doe is not required to file a more definite statement.


                                 80
     Fed. R. Civ. P. 12(e) provides that: “[i]f a pleading to

which a responsive pleading is permitted is so vague and

ambiguous that a party cannot reasonably be required to frame a

responsive pleading, the party may move for a more definite

statement before interposing a responsive pleading.” Here, the

Complaint does not state precisely, or even approximately, how

many of the alleged trips to D.C. were church sanctioned.

However, the Complaint is not vague or ambiguous, and it is not

the case that defendants cannot “reasonably be required to frame

a responsive pleading.” Fed. R. Civ. P. 12(e). Mr. Doe alleges

that there were several church-sponsored trips to D.C. on which

he was raped. See Compl., ECF No. 1-1 ¶¶ 37–38 (“Sredzinski

would take Plaintiff to an annual Catholic pro-life rally as

well as other political events in Washington, D.C., trips that

Sredzinski coordinated in conjunction with the DIOCESE, bishops

of the DIOCESE, and/or the PARISH. Sredzinski also took

Plaintiff and other boys to Washington, D.C. for basketball and

bowling competitions with other churches, which Sredzinski

coordinated in conjunction with the DIOCESE, bishops of the

DIOCESE, and/or the PARISH.”).

     The Greensburg Defendants argue that their connection to

these overnight trips is “tenuous at best,” but the Court is

unpersuaded. As Mr. Doe emphasizes, “[t]he Diocese of Greensburg

describes its ‘annual pilgrimage’ to the Washington, D.C. March


                                 81
for Life event on its own website, and is actively selling

tickets to it right now.” Pl.’s Opp’n to Greensburg Defs., ECF

No. 39 at 48. See March for Life Youth Pilgrimage, Roman

Catholic Diocese of Greensburg,

https://www.dioceseofgreensburg.org/youth/Pages/marchforlifeya.a

spx (“The Office of Faith, Family, and Discipleship sponsors a

youth pilgrimage to the March for Life in Washington, D.C., each

January.”); March for Life, Roman Catholic Diocese of

Greensburg,

https://www.dioceseofgreensburg.org/ministries/Pages/advocacyfor

life.aspx (noting that “[t]he March for Life began as a small

demonstration [in 1974] and rapidly grew to be the largest pro-

life event in the world”). The Parish has also coordinated bus

trips for these events in the past. Nature Programs Continue at

Library, Trib Live, https://archive.triblive.com/news/nature-

programs- continue-at-library-2/ (“St. Joseph’s parish and youth

group will take a charter bus to Washington, D.C., Jan. 22 for

the 36th annual ‘March for Life.’”).

     The issues of exactly how many trips took place, for what

purposes, and coordinated by whom, are more appropriate for

discovery. The Diocese and Parish are better suited to answer

these questions than Mr. Doe is through additional statements.




                                  82
  V.     Conclusion

       For the foregoing reasons, the Greensburg Defendants’

Motion to Dismiss, ECF No. 36; is GRANTED IN PART and DENIED IN

PART; and Mr. Wuerl’s Motion to Dismiss, ECF No. 37, is DENIED.

An appropriate Order accompanies this Memorandum Opinion.

SO ORDERED.

       Signed:   Emmet G. Sullivan
                 United States District Judge
                 January 24, 2022




                                 83